                        

 
      
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE COMMISSION.
      
      
      

      




October 15, 2007 

Mr. Edward Gitlitz
Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, N.J. 07054
    
    

Dear Mr. Gitlitz:

This letter will confirm the agreement (“Agreement”) reached between Avis Budget
Car Rental, LLC and General Motors (“GM”) regarding Avis Budget Car Rental,
LLC’s  (“ABG”) purchase or lease of GM vehicles for model year 2008.  The
details of this Agreement are as follows:

2008 MODEL YEAR

1.  
      
Avis Budget Car Rental, LLC will purchase or lease from GM dealers of their choice a minimum quantity of 2008 model GM vehicles under the terms and conditions of GM’s 2008 Model Year Daily Rental Purchase Program (refer Attachment 1).  Avis Budget Car Rental, LLC has agreed to purchase these GM vehicles in a mix which includes a considerable number of GM’s higher priced models and which represents a higher percentage of these units than Avis Budget Car Rental, LLC otherwise would purchase.  The agreed mix of units is listed in Attachment 2.
      
      

      
      
    

a.  
      
GM or its subsidiary will purchase such model year 2008 vehicles from Avis Budget Car Rental, LLC (to the extent tendered to GM or its subsidiary) in accordance with the terms and conditions of GM’s 2008 Model Year Daily Rental Purchase Program.
      
      

      
      
    

2.  
      
GM agrees to offer Avis Budget Car Rental, LLC the availability of the YT1 2008 Model Year Daily Rental Short-Term Purchase Program with a cap of [REDACTED] of the total volume purchase.  If the limits for YT1 are exceeded, GM will request reimbursement for depreciation for the number of units that exceed the YT1 limits.  Refer to Attachment 3 for program guidelines.  Specified rates and brands are described in Attachment 3A.
      
      

      
      
    

a.  
      
GM or its subsidiary will purchase from Avis Budget Car Rental, LLC (to the extent tendered to GM or its subsidiary) vehicles acquired by Avis Budget Car Rental, LLC under the YT1 2008 Model Year Daily Rental Short-Term Purchase Program in accordance with the terms and conditions of such YT1 2008MY Daily Rental Short-Term Purchase Program.
      
      

      
      
    

3.  
      
Avis Budget Car Rental, LLC agrees to the following conditions for all production after April 16, 2007:
      
      

        
    

 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      
    

a.  
      Avis Budget Car Rental, LLC will attempt to place orders no more than 30% or less than 20% of a months production in any week provided GM can make such a production commitment. After two weeks of moving orders to event code 3000 for a given production period the orders will be deemed to comply with the limitation indicated above.
      

      
      

 
b.  
      All vehicle minimum equipment requirements will be placed for production on a monthly basis.
      

       

c.  
      Any vehicles which do not meet the minimum equipment requirements will be deducted from the Model Year Bonus.
      

      


    

4.  
      
In exchange for ABG’s Agreement to purchase, promote, and service the number of 2008 models and in a vehicle mix satisfactory to GM, as described in Attachment 2.  GM will provide Avis Budget Car Rental, LLC with a per unit amount detailed in Attachment 2 in addition to any incentives due under the terms and conditions of GM’s 2008 Model Year Daily Rental Purchase Program. Payment of these per unit amounts will be made upon submission of such vehicles in accordance with Paragraph 8
      
      

       
    

5.  
      
Avis Budget Car Rental, LLC shall purchase 2008 models noted in Attachment 6 under the terms and conditions of the 2008 Model Year National Fleet Risk Purchase Program (VX7 Program - refer to Attachment 5 for program guidelines) and in exchange GM agrees to provide a per unit amount detailed in Attachment 6 in addition to any incentives due under the terms and conditions of GM’s 2008 Model Year National Risk Purchase Program. All incremental monies due to up level minimum trim requirements will be paid in September of 2008 after purchase requirements have been verified by General Motors.   Payment of these amounts will be made upon submission of such vehicles in accordance with Paragraph 8.
      
      

       
    

6.  
      
GM agrees to provide the following total model year volume bonus payment, providing Avis Budget Car Rental, LLC meets the required total model year volume commitment, placing final model year orders for production by July 31, 2008. Avis Budget Car Rental, LLC’s vehicle production orders must be accepted in GM’s Vehicle Order Management System (VOMS) by April 16, 2008.
      
      

      
      
    

 
 
Model Year
Bonus
 
Volume
08MY
08MY
Order
Bonus
08MY
Order Bonus
($/Unit)
 
 
Orders placed
in VOMS
by April 16, 2008
 
 
 
 
[REDACTED]
 

--------------------------------------------------------------------------------
      
      

      
 
 
      
The total model year volume bonus will be paid on applicable volume in August of 2008, dependent on Avis Budget Car Rental, LLC’s total 2008 model year production as of July 31, 2008.
 
Above required volume is a combination of Daily Rental Purchase Programs (VN9, YT1) and National Rental Program (VX7) units and includes the total of purchases made by Avis Budget Car Rental, LLC as part of the total volume requirement for the specific bonus level attainment.
 
If Avis Budget Car Rental, LLC exceeds the highest volume bonus level as noted above, GM will maintain the $/per unit payment for each unit at or above that level.  All payments of the above sums will be made in September of 2008, and handled under the terms and conditions of Paragraph 8 excluding the requirement of the electronic media transmission to RIMS.
 
All vehicle minimum equipment requirements must be met by carline and by program (VN9 or VX7) per the terms of Attachments 1D, 3B, and 5A.  If minimum equipment requirements are not met by Avis Budget Car Rental for the carline, [REDACTED] unless Avis places an order for and General Motors cannot build any of such vehicles with the required minimum equipment.  As an example, if minimum equipment requirements are not met for Impala under the VN9 program (Attachment 1D, 3B), [REDACTED]  provided that GM can build the vehicles with the required minimum equipment.
      
      
      

           
    

7.  
      
GM shall offer Avis Budget Car Rental, LLC a 2008 Model Year Reclassification Program.  The 2008 Model Year reclassification payments will be based upon the attached schedule and guidelines. (See Attachment 4 and 4A).  Avis Budget Car Rental, LLC must submit [REDACTED] of the total 2008 model year daily rental vehicle purchases (excluding any type of rejected turn-back vehicles) before GM will process any incentives toward a reclassification application.  These vehicles must be identified by VIN through electronic media transmission to GM (C3 De-Enroll File Format). Once processed, these units will be identified in the GM’s Auction System (RIMS) as permanent auction rejects and will be ineligible for return to GM.  GM agrees to remove from the calculation of the requirement of an average of [REDACTED] prior to resale, any vehicle(s) that are taken out of the normal used vehicle stream of commerce by virtue of being damaged and not repaired and sold in that condition.
      
      

       

 
8.  
      
GM will pay to Avis Budget Car Rental, LLC a pro rata portion of the per unit amount described in Paragraphs 4, 5, 6, and 7 by the 25th day of the month following vehicle delivery and receipt of an electronic media transmission to GM’s Remarketing Information System (RIMS) by GM, provided GM receives Avis Budget Car Rental, LLC’s electronic media transmission by the last business day of the month.  It is understood that payment of the sums due to ABG in Paragraph 6 are based upon achieving the minimum purchase volume requirements cited in those paragraphs and the related schedules.  It is further understood that any payments received prior to attaining the indicated volume will be returnable to GM at the close of the model year should the volume not be attained by ABG.  An electronic media transmission received after the last business day of the month will be
      
      

      
      


 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

 
 
      
paid by the 25th of the following month.  This electronic media transmission must include VIN numbers on the portion of the minimum quantity of units detailed in Attachment 2 and Attachment 6, delivered in the preceding month, and not covered in previous payments.  Application for this incentive must be made no later than December 31, 2008.
      
      

       
 

9.  
      
In the event that Avis Budget Car Rental, LLC does not purchase or lease the agreed number of vehicles at the agreed mix stated in Attachment 2 and Attachment 6, save for GM’s failure to deliver, all payments made to Avis Budget Car Rental, LLC as described in Paragraph 8 by General Motors will be reimbursed to GM on demand subject to Paragraph 12.
      
      

         

 
10.  
      
In the event Avis Budget Car Rental, LLC chooses to cancel any order placed by Avis Budget Car Rental, LLC through GM dealers, at event code 3000, GM will assess a penalty of $500 per vehicle to be paid to GM upon demand. This penalty will be waived if the current production week has been delayed more than three weeks from the original requested production week. Further, this penalty will not apply if Avis Budget Car Rental, LLC chooses to redirect the shipment of any vehicles in event code 3000.
      
      

            

 
11.  
      
All volume and mix requirements are subject to reasonable minor adjustments based upon mutual agreement between the parties.  It is understood that these adjustments may require Avis Budget Car Rental, LLC to purchase a comparably priced mix of product.
      
      

      
      

 
 
12.  
      
In the event that either party cannot fulfill any terms of this Agreement due to events beyond its control, such as acts of God,  acts of terror, labor disputes, or severe economic downturn as defined by the Federal Government, the parties will enter negotiations with the intent of allowing both to continue business without substantial penalty.
      
      

            

 
13.  
      
Avis Budget Car Rental, LLC agrees that in all advertising and promotional materials, developed for its Avis brand during the 2008 Model Year (September 1, 2007 through August 31, 2008), Avis advertising will feature only General Motors products where any vehicle is featured or promoted.  Consequently, when Avis advertising or promotional materials feature or promote a vehicle, a General Motors product shall be featured and promoted provided GM manufactures a vehicle in the advertised segment in accordance with the custom of the Rent A Car industry with a tag line substantially similar to the following:
 
“We feature (Trade name GM vehicle) and other fine GM vehicles”
 
Refer to Attachment 7 for further guidelines relative to advertising and promotional materials.  In the event GM is not represented in a given segment, or is represented but chooses not to sell vehicles in that segment to Avis Budget Car Rental, LLC,  Avis Budget Car Rental, LLC is free to promote a non-GM vehicle in that rental segment.  It is the intent of AvisBudget Car Rental, LLC to feature General Motors products at its Avis brand including Avis advertising, and promotions. This commitment will not apply to activities that are internet based. It is understood that vehicles will be moved between Rent A Car brands owned by Avis Budget Car Rental, LLC (“Avis”/”Budget)
      
      

        


 

 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      



14.  
      
If Avis Budget Car Rental, LLC purchases an existing Avis Licensee or substantially all of the assets of an existing Avis Licensee during the 2008 model year, and such existing Avis Licensee is:
 
A participating Avis Licensee under the terms of the Agreement between the Avis Licensee Association and GM dated October 1, 2007 (“ALA Agreement”), GM agrees to accept an assignment to Avis Budget Car Rental, LLC of the purchase volume, mix, and monies identified in the Participation Form executed by the Participating Avis Licensee under the ALA  Agreement;
 
Provided such agreement is signed by such existing Avis Licensee, the Avis Licensee Association, if applicable, and Avis Budget Car Rental, LLC, and is in a form acceptable to GM.
      
      

         

 
15.  
      
If Avis Budget Car Rental, LLC purchases an existing Budget Licensee or substantially all of the assets of an existing licensee during the 2008 model year, and such existing Budget Licensee is:
 
A participating  Budget Licensee under the terms of the Agreement between the Car Rental Licensee Association and GM for the 2008 Model Year, GM agrees to accept an assignment to Avis Budget Car Rental, LLC of the purchase volume, mix, and monies identified in the Participation Form executed by the Participating Budget Licensee under the Car Rental Licensee Association Agreement;
 
Provided such agreement is signed by such existing Budget Licensee, the Car Rental Licensee Association, if applicable, and Avis Budget Car Rental, LLC, and is in a form acceptable to GM.
      
      

      




16.  
      
GM will provide Avis Budget Car Rental, LLC with GM’s 2008 Model Year Daily Rental Purchase Program depreciation rates as detailed in Attachments 1, 1A, 1B, and 3A on the units described in Attachment 2.  GM agrees that if such depreciation rates are reduced, Avis Budget Car Rental, LLC will receive a similar reduction.
      
      

            



17.  
      
Avis Budget Car Rental, LLC will provide to GM, at the beginning of each month, a schedule of anticipated purchases of 2008 model year vehicles (model year fleet plan) by division and car line, by month and model year.  Avis Budget Car Rental, LLC, at a minimum, also agrees to provide to GM, by mid-month, a schedule of vehicle returns by month for the next 3 calendar months and to provide GM at the end of each month, a schedule of 2007 and 2008 model vehicle returns by month for the 2007 and 2008 calendar years.  Receipt of the information described in this Paragraph is a condition of payment of the amounts discussed in this Agreement.
      
      

            



18.  
      
Avis Budget Car Rental, LLC shall retain any documents or records relevant to vehicles purchased under this Agreement or any GM program and/or claims submitted for payment under this Agreement or any other GM program for two years after the close of the program.  Avis Budget Car Rental, LLC agrees to permit any designated representative of GM to examine, audit, and take copies of any accounts and records Avis Budget Car
      
      

            


 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

 
 
  
      
Rental, LLC is to maintain under this Agreement.  Avis Budget Car Rental, LLC agrees to make such accounts and records readily available at its facilities during regular business hours.  GM agrees to furnish Avis Budget Car Rental, LLC with a list of any reproduced records.
      
      
      

              
      

 
19.  
      
Part of the consideration for Avis Budget Car Rental, LLC’s entry into this Agreement is GM or its subsidiary’s continuing obligation to purchase vehicles from Avis Budget Car Rental, LLC in accordance with the terms of GM or its subsidiary’s 2007 Model Year Daily Rental Purchase Programs.  Accordingly, it shall be a condition to Avis Budget Car Rental, LLC’s obligations to purchase vehicles under this 2008 Model Year Daily Rental Purchase Program Agreement at any time that GM or its subsidiary has performed its vehicle purchase obligations in all material respects with respect to eligible vehicles tendered by Avis Budget Car Rental, LLC and under the terms of GM or its subsidiary’s 2007 model year Purchase Programs.
      
      

           



20.  
      
Avis Budget Car Rental LLC agrees that it shall hold harmless General Motors Corporation, its subsidiaries, affiliates, or agents from any and all liabilities arising from making available auctions which it may sponsor, promote, organize, or otherwise create as a facility for sale of vehicles by an authorized auctioneer for the benefit of Avis Budget Car Rental LLC, except for the gross negligence or intentional misconduct by any of the indemnified parties.
      
      

            



MODEL YEAR 2009 THROUGH 2011
 
 

 This letter also confirms the Agreement reached between Avis Budget Car Rental, LLC and GM regarding Avis Budget Car Rental, LLC’s purchase or lease of GM vehicles for model year 2009 through 2011.  The details of this Agreement are as follows:
      

      
      


 
  
21.  
      
GM shall extend the terms and conditions of GM’s 2008 Model Year Daily Rental Purchase Program (refer Attachments 1, 1A and 1B) for model year 2009.  GM reserves the right to place “new” models (as defined by GM) on any of the four (4) 2008 MY purchase percentage tiers or create a new tier.  Additionally, GM reserves the right to shift vehicles only to higher percentage tiers, (e.g. shift from tier 1 to tier 2, thus lowering ABG’s vehicle depreciation cost).
 
GM reserves the right to revise depreciation rates in Attachment 1, 1A, 1B, and 3A in the 2009 through 2011 model year.
      
      

        

 
22.  
      
GM shall commit to Avis Budget Car Rental, LLC the availability of daily rental vehicles under any or all of the following purchase programs, VX7, VN9, YT1 for model years 2009 through 2011. GM and Avis Budget Car Rental, LLC agree that all volumes purchased under the VX 7 program will be combined with VN9 and YT1 volumes toward the overall volume commitment, and for model year volume bonus payments.
      
      

            



23.  
      
GM agrees that Avis Budget Car Rental, LLC may purchase or lease from GM dealers of its choice a minimum of [REDACTED]vehicles in the 2009 Model Year, [REDACTED]vehicles in the 2010 Model Year and [REDACTED]vehicles in the 2011 Model Year.
      
      

            




 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      





24.  
      
GM and Avis Budget Car Rental, LLC agree that vehicle mix and production timing provided to Avis Budget Car Rental, LLC in Model Year 2009 through Model Year 2011 will be mutually satisfactory to both parties. GM and Avis Budget Car Rental, LLC also agree that the volume and mix of vehicles within the purchase categories, VX7, VN9 and YT1 will also be mutually satisfactory to both parties.
      
      

            



25.  
      
During the term of this Agreement, provided GM can meet Avis Budget Car Rental, LLC’s Fleet Purchase requirements, Avis Budget Car Rental, LLC agrees that in all Avis brand advertising and promotional materials, which Avis Budget Car Rental, LLC undertakes for future model years, Avis will feature only General Motors products where any vehicle is featured or promoted as defined and outlined for the 2008 model year in Paragraph 13.  Accordingly, Avis Budget Car Rental, LLC agrees to allow such space in Avis advertising and include such tag lines as is in accordance with the custom of the trade and industry.  In exchange, GM will provide Avis Budget Car Rental, LLC with a base sum of [REDACTED]for [REDACTED]units in model year 2009, a base sum of [REDACTED]for [REDACTED]units in model year 2010 and a base sum of [REDACTED]for [REDACTED]units in model year 2011 .  Should ABG choose to reduce purchase volume below [REDACTED]units in model year 2009 and [REDACTED]units in model year 2010, the base sums will be maintained on a per unit basis [REDACTED]for the lower volumes purchased. Final incentives will be negotiated for each model year.  These sums are in addition to any incentives due under the terms and conditions of GM’s Model Year Daily Rental Fleet Programs, if any are available.
      
      

          



26.  
      
General Motors is hereby notified that Avis Budget Car Rental, LLC” and its subsidiaries, AESOP Leasing L.P. (“AESOP Leasing”), Avis Rent A Car System, LLC. (“Avis”) and Budget Rent A Car System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified intermediary (“QI”) for the purpose of facilitating a like kind exchange program under Section 1031 of the Internal Revenue Code of 1986, as amended.  As such, Avis Budget Car Rental, LLC, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange Corporation, acting in its capacity as QI, all of their rights, but not their obligations, in any existing manufacturer purchase agreements they may have with General Motors either for the purchase of replacement vehicles or after a qualifier term of use for the purchase of relinquished vehicles.  This notification will apply to either all future purchases of replacement vehicles or the purchases of relinquished vehicles unless specifically excluded in writing.
      
      

            



27.  
      
This Agreement is confidential between the Parties (Avis Budget Car Rental, LLC and GM) and is intended for the sole use of Avis Budget Car Rental, LLC and GM.  This Agreement may not be disclosed to any person, other than a party’s parent, subsidiaries, AESOP Leasing, and their respective outside counsel and accountants and interested financial institutions and the SEC, except as required by legal process without the consent of the other Party. In the event of legal process, the Party served shall notify the other Party or Parties to allow them sufficient time to interpose legal objections to disclosure.
      
      

            



28.  
      
Selected General Motors vehicles are equipped with OnStar.  For details regarding notification of OnStar equipment and services, please refer to Attachment 8. Avis Budget Car Rental, LLC agrees to print the language contained in Attachment 8 in its rental contract at the next major printing of new contracts after the signing of this agreement.
      
      

            




 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      



 
 
 
 This agreement shall in all respects be interpreted, enforced and governed under the laws of the state of Michigan, without regard to the conflicts of law and principles there of.
 
This letter represents the sole Agreement, regarding the subjects herein, between Avis Budget Car Rental, LLC and GM and can be modified only in a writing executed by an authorized representative of each of the Parties.
 
On behalf of the General Motors’ Car and Truck Divisions, I would like to express my appreciation for your business and hope this Agreement will continue to strengthen our business relationship.
 
Please return a copy of this letter acknowledging your agreement to the above.
      
      

      
      
      

 


Very truly yours,






/s/ Brian McVeigh
Brian McVeigh
General Manager
Fleet & Commercial Operations


Acknowledged and Agreed
Avis Budget Car Rental, LLC .






By:/s/ Edward Gitlitz                                                                           Date: October 15, 2007
Edward Gitlitz      
      
Senior Vice President – Fleet Services, Avis Budget Car Rental, LLC 

 



 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

                     
 
Attachments Key
 

 


Attachment 1                                           2008 MY Long Term VN9 – Daily Rental Purchase Program Guidelines
Attachment 1A                                           VN9 Tier Table
Attachment 1B                                           VN9 Depreciation Rate Table
Attachment 1C                                           VN9 Return Guidelines
Attachment 1D                                           VN9 Minimum Equipment Requirements


Attachment 2                                           VN9 Program Volume and Incentives


Attachment 3                                           2008 MY Short Term YT1 – Daily Rental Purchase Program Guidelines
Attachment 3A                                           YT1 Depreciation Rate Table
Attachment 3B                                           YT1 Minimum Equipment Requirements
Attachment 3C                                           YT1 Return Guidelines


Attachment 4                                           Reclassification Program Guidelines
Attachment 4A                                           Reclassification Program Incentives


Attachment 5                                           2008 MY Risk VX7 – National Fleet Risk Purchase Program Guidelines
Attachment 5A                                           VX7 Minimum Equipment Requirements


Attachment 6                                           VX7 Program Volume and Incentives


Attachment 7                                           Advertising and Promotion


Attachment 8                                           Onstar





 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

Attachment 1



             
 
GENERAL MOTORS CORPORATION
2008MY LONG-TERM VN9 - DAILY RENTAL PURCHASE PROGRAM GUIDELINES


 1.
      
PROGRAM NAME AND NUMBER:
      
      

          

 
      
2008 Model Year Long-Term Daily Rental Purchase Program for Daily Rental Operators\
Program Code:  VN9
      
Program No. 01-08GRP0-3
      
      
      

           



 2.
      
PROGRAM DESCRIPTION:
      
      

         

 
      
To provide General Motors dealers purchase information on selected 2008 model year passenger cars and light duty trucks sold and delivered by GM dealers to qualified daily rental operators and eligible for purchase by General Motors in accordance with the guidelines herein.
      
      

           


 
      
This program contains the following attachments:
      
      

           


Attachment 1A:
Attachment 1B:
Attachment 1C:
Attachment 1D:
      
      
      
      
Model Tier Level
Vehicle Depreciation Rates
      
GM 2007CY Daily Rental Guaranteed Residual Program Process, Procedures, And Return Standards
      
Required Minimum Equipment Levels
      
      
      

             



 3.
      
PROGRAM ALLOWANCES:
      
      

         


 
      
The purchase amount shall be calculated as a percent of dealer invoice including freight.  The purchase percentage varies month by month and is determined by the month the vehicle is returned to and accepted by General Motors in accordance with GM2007CY Daily Rental Guaranteed Residual Program Process, Procedures, And Return Standards (Attachment “1C”).
      
      

            

 

 
      
-
      
Vehicles are assigned into one of the four tier groups.  (Refer Attachment "1A" for tier composition and Attachment "1B" for respective tier monthly purchase percentage).
      
      

           


 
      
-
      
The daily purchase rate equals the change in the monthly rate divided by the number of calendar days for that month.
      
      

         


 
      
-
      
Depreciation from capitalized cost will be based on specific purchase percentages of dealer invoice, scaled by vehicle assignment into one of four tier groups.  Purchase percentages vary by month of return to and acceptance by GM (out-of-service date as described in Attachment “1B”).
      
      

           


 
      
-
      
In-service date shall be five (5) days following the expiration in-transit date as shown on the factory invoice.
      
      

           


 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

 
 
Attachment 1
      
 
      
-
      
Out-of-service date shall be the date the vehicle is returned to an approved GM turn-in site provided the rental company meets all program parameters and completes the sign-off procedures.
      
      

      
      

 
      
      
 
      
Units in the program are ineligible for the following:
      
      

           

 
      
-
      
Vehicles are not eligible for Preferred Equipment Group (P.E.G.)/Option package discounts.
      
      

      



 
      
-
      
Ineligible Models:  Van Conversions (including Hi-Cube and Step-Van), Full Size Cargo Vans, Hummer H1, Saturn Astra, and Select Saab Models.
      
      

           


 
      
-
      
Vehicles delivered from dealer inventory are not eligible for enrollment in the 2008 Daily Rental Purchase Program.
      
      

      
      



4.
      
ORDER/ DELIVERY/IN-SERVICE/PRODUCTION PERIOD:
      
      

            


 
      
Order - beginning with announcement of the 2008 model year program and ending when dealers are notified that 2008 model year orders are no longer being accepted.
      
      

      


               All Orders must be received under the FDR order type.


 
      
Delivery, In-Service, Production - 2008 model year.
      
      

            

 
      
Delivery must be reported as 020 – Daily Rental Delivery type
      
      

      
      


 
      
IMPORTANT - Acceptance of an order on any vehicle line does not constitute a commitment to build or to build in a requested time frame.
      
      

         


 
      
Minimum In-Service Period - None.
      
      

            

 
      
Maximum In-Service Period - 24 months or July 31, 2010 (which ever occurs first).
      
      

            

 
      
Mileage Requirements:
      
      

            

 
      
-
      
No maximum mileage limitations.
      
      

            

 
      
-
      
Refer to Attachment “1B” for excess mileage penalties.
      
      

            



 
      
All units to be purchased by General Motors Corporation under this program must be returned and accepted by July 31, 2010.  Non-returned vehicles must remain in service a minimum of six (6) months (180 days) from in-service date as noted on page 1 of these program guidelines.  GM reserves the right to audit the rental company to ensure compliance with the minimum six (6) month in-service requirement.  Frame, fire and/or water damaged vehicles which are ineligible for purchase have no minimum in-service period.  Documentation on these vehicles must be retained on file for audit purposes.
      
      

            



5.
      
ELIGIBLE MODELS/REQUIRED OPTIONS AND/OR ORDER TYPES:
      
      

       


 
      
All new and unused 2008 General Motors models, specified on Attachment "1A", with required minimum factory installed equipment levels specified (see “2008 VN9 MY Minimum Equipment File” – Attachment 1D) and processing options ordered for qualified daily rental operators for use as daily rental vehicles and delivered by GM dealers.
      
      

         


 
      
All qualified fleet orders for eligible models received from dealers must contain a valid fleet order type - FDR.
      
      

           


 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

Attachment 1
      
 
      
Ordering Instructions:  All purchase orders must contain fleet processing option VN9 and your customer UPC processing code.  Vehicles must be ordered with minimum option requirements specified (see Attachment 1D).
      
      

            


 
      
Dealer must take full responsibility for including the proper processing option on all orders.  Should errors occur in the ordering of vehicles, resulting in diversions or reinvoicing, the dealer may be charged an administrative fee.
      
      

          

 
      
All qualified fleet orders for eligible models received from the dealer must contain the Fleet Account Number (GM FAN) of record and account name.
      
      

      


 
      
The ordering entity is responsible for checking dealer order acknowledgements to verify accuracy of order submitted.
      
      

      


 
 
      
Dealer orders currently on hand or in the system that qualify under this program, unless they do not contain the appropriate processing options, can be amended or canceled and reordered if they have not been released to production.  This is the ordering dealer's responsibility.
      
      

          

 
      
Fleet orders submitted with Fleet Processing Option VN9 and incompatible retail incentive options will be rejected with an error message.
      
      

      



 
      
Colors Not Eligible for Purchase - Refer mandatory optional equipment (See Attachment 1D).
      
      

         

 
      
Required Options - Processing Option VN9 and your customer assigned UPC processing code must be ordered by the dealer on purchase vehicles to be enrolled in the 2008 Model Year Long-Term Daily Rental Purchase Program.  Processing Option VN9 will provide a net invoice - less holdback.
      
      

       



 6.
      
COMPATIBLE INCENTIVE/ALLOWANCE PROGRAMS:
      
      

         


 
      
Vehicles enrolled in the 2008 Model Year Long-Term Daily Rental Purchase Program are not eligible for any other fleet/retail program, including, but not limited to, the Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer Rent A Car program.
      
      

          



 7.
      
METHOD OF APPLICATION:  Not Applicable.
      
      

      
      



 8.
      
METHOD OF PAYMENT:
      
      

      



 
      
Check to title holder or financial institution upon receipt and clearance of proper paperwork at an approved GM turn-in site and General Motors Corporation.
      
      

       

 
      
Purchase payment is made in the form of a check to the title holder or financial institution at the address shown on the title, or address information received in the form of a RAVE record, unless prior arrangements are made.
      
      

           


 
      
The Payment Modification System (PMS) provides an effective method to redirect purchase checks to lending institutions as co-payee with the titled owner.
      
      

           


 
      
If a lender and a daily rental operator desire co-payee/redirection, please direct requests for additional information in writing to:
      
      

           


 
 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      
      
Attachment 1
       

 
ACS    
1225 W. Washington 
Suite 300
Tempe, Az.  85281-1210 
       
Yaw Asante
Ph# 602-797-5342
Fax 602-797-6551
Yaw.Asante@acs-inc.com
gmincentives@acs-inc.com
       
      

      
    
    

9.  
      
FINAL DATE FOR SUBMISSION OF APPLICATIONS AND RESOLUTION OF ALL APPLICABLE REJECTS:  Not Applicable
      
      

      
  

10.  
      
POLICY FOR CORRECTING VEHICLE PROGRAM STATUS:
      
      

      
      


 
      
Units are eligible to be moved from one program type to another upon submitted request to General Motors.  Based on verification and approval by General Motors, vehicles will be invoice adjusted in BARS to reflect a change in program enrollment.  BARS will electronically transmit an updated Enrollment Record to RIMS within 3 business days thereby acknowledging the change though out all General Motors systems.  For example, units can be moved from long-term tiered depreciation programs to short-term flat rate depreciation programs or vice versa.  Some examples of acceptable situations are errors due to GM VOMS order editing tables and customer/dealer order entry (Note:  Examples listed are not intended to be an inclusive list of acceptable reasons for change.  Other reasons may also be valid). 
 
General Motors will make every effort to accommodate request to rectify errors in program status.  Unfortunately General Motors can not correct program status errors outside of its control.  It is the responsibility of the rental account to identify such problems and make request on a VIN detail basis prior to the vehicle entering the auction process.  Changes will not be considered after the vehicle has a valid Grounding Record in RIMS.
 
Request for program change on 2008 model year vehicles must be made prior to December 31, 2008 and 15 business days prior to a valid grounding record in RIMS.  No change will be considered on in-service vehicles outside of this policy.
      
      
      

           


 


11.  
      
OTHER PROGRAM GUIDELINES:
      
      

          


 
      
A.
      
This is the General Motors guideline regarding the definition of a "rental" vehicle:
      
      

            

 
      
"The bona fide rental of a vehicle involving use and payment by a customer on an hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a customer for a period of four (4) consecutive months or longer shall be deemed to constitute leasing and not rental and will make the vehicle ineligible for purchase."
      
      

      



 
      
In the event a vehicle enrolled in the Daily Rental Purchase Program is found to be on-rent (lease) to a customer in excess of the above guideline, or if the customer consecutively rents multiple enrolled vehicles for an aggregate term of four (4) or more months, all vehicles involved in such transactions will not be considered rental and will be ineligible for purchase.  If necessary, General Motors will audit the rental company to ensure compliance with this guideline.
      
      

            


 
      
B.
      
All General Motors general guidelines and definition of terms relative to incentive programs (refer to General Motors Dealer Sales Allowance and Incentive Manual Articles 2 and 3) that were supplied to your dealership apply to this program.
      
      

      
      

 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

Attachment 1
      

 
 
      
C.
      
All eligible units must be delivered to the ultimate customer through a General Motors dealership or a qualified drop-ship location.  Purchases or deliveries made through any other entity or individual are ineligible for payment.
      
      

           


 
      
D.
      
All deliveries to customers with a valid Fleet Account Number (GM FAN) must be reported as 020 Daily Rental fleet delivery regardless of order type.
      
      

          


 
      
E.
      
Failure to comply with these guidelines may result in the dealer being disqualified for future participation in fleet programs and terminations of dealer sales and service agreement(s).
      
      

           

 
      
F.
      
Orders not produced during the 2008 model production period will be canceled.  There are no provisions for dealers and/or rental customers to receive any allowance for canceled orders.
      
      

           

 
      
G.
      Capitalized cost shall be calculated at dealer cost of base vehicle and optionalequipment, plus freight, less Hawaii excise tax and tire weight tax, if applicable.
      

                 
      

 
      
H.
      
General Motors reserves the right to cancel, amend, revise, or revoke any program at any time based on its sole business judgments.  Final decisions in all matters relative to the interpretation of any rule or phase of this activity rests solely with General Motors.
      
      

      

      




 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

Attachment 1




Attachment A
 
 
 
Attachment 1
2008 Model Year – Daily Rental Fleet Program
Tier Repurchase Program
      
      

          




Tier 1
       
Tier 2
       
Tier 3
       
Tier 4
      
             
      
Aveo
Astra
Cobalt
HHR
Vibe
Solstice
Sky
Aura
G5
G6
G6 Convertible
Classic
Malibu
Grand Prix
LaCrosse
VUE
Equinox
Torrernt
       
Impala
Express
Savana
H3
Uplander
Trailblazer
Envoy
Silverado
Sierra
SAAB 9-3
SAAB 9-3 Convt.
G8
       
Lucerne
Canyon
Colorado
Suburban
Yukon XL
Tahoe
Yukon
Escalade
H2
Arcadia
Outlook
Enclave
CTS
SAAB 9-5
SAAB 9-5 Convt.
Corvette
       
DTS
STS
SRX
      
      

      
      




 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      

Attachment 1


 
 
Attachment B
2008 Model Year – Daily Rental Fleet Program
Tier Repurchase Program
      
 

                
 
 
 Month Of 
Vehicle 
Return & 
Acceptance:
       
Avg.
 
INC.
2008 MY
 
Purchase
      
Inv.
 
 DFC
 
 
Percentages
          
       
Tier 1 %
      
Tier 2
%
      
Tier 3
%
      
Tier 4
%
      
Free Miles (1)
      
Excess Mileage
Penalty
      
Damage
Allowance (2)
      
      
July 2007
      
87.5
      
87.5
      
88.5
      
91.5
      
20,000
      
$0.20
      
400
      
      
Aug
      
87.5
      
87.5
      
88.5
      
91.5
      
20,000
      
$0.20
      
400
      
      
Sep
      
87.5
      
87.5
      
88.5
      
91.5
      
20,000
      
$0.20
      
400
      
      
Oct
      
87.5
      
87.5
      
88.5
      
91.5
      
22,500
      
$0.20
      
400
      
      
Nov
      
86.5
      
86.5
      
87.5
      
90.5
      
22,500
      
$0.20
      
400
      
      
Dec
      
85.5
      
86.5
      
87.5
      
90.5
      
22,500
      
$0.20
      
400
      
      

      
      

Jan 2008
      
84.5
      
85.5
      
86.5
      
89.5
      
25,000
      
$0.20
      
400
      
      
Feb
      
82.5
      
84.5
      
85.5
      
88.5
      
25,000
      
$0.20
      
400
      
      
Mar
      
81.5
      
83.5
      
85.5
      
88.5
      
25,000
      
$0.20
      
400
      
      
Apr
      
80.5
      
82.5
      
84.5
      
87.5
      
27,500
      
$0.20
      
400
      
      
May
      
79.5
      
81.5
      
83.5
      
86.5
      
27,500
      
$0.20
      
400
      
      
June
      
78.5
      
80.5
      
82.5
      
85.5
      
29,250
      
$0.20
      
400
      
      

      
      

July
      
79
      
80
      
82
      
85
      
29,250
      
$.025
      
400
      
      
Aug
      
77
      
79
      
81
      
84
      
29,250
      
$.025
      
400
      
      
Se[
      
75
      
78
      
80
      
83
      
29,250
      
$.025
      
400
      
      
Oct
      
75
      
77
      
79
      
82
      
29,250
      
$.025
      
400
      
      
Nov
      
75
      
77
      
78
      
81
      
29,250
      
$.025
      
400
      
      
Dec
      
75
      
77
      
77
      
80
      
29,250
      
$.025
      
400
      
      

      
      

Jan 2009
      
76
      
77
      
77
      
80
      
31,000
      
$0.25
      
400
      
      
Feb
      
75
      
76
      
77
      
80
      
31,000
      
$0.25
      
400
      
      
Mar
      
74
      
75
      
76
      
79
      
31,000
      
$0.25
      
400
      
      
Apr
      
73
      
74
      
75
      
78
      
33,000
      
$0.25
      
400
      
      
May
      
72
      
73
      
74
      
77
      
33,000
      
$0.25
      
400
      
      
June
      
71
      
72
      
73
      
76
      
33,000
      
$0.25
      
400
      
      

      
      

July
      
69
      
70
      
71
      
74
      
35,000
      
$0.35
      
400
      
      
Aug
      
68
      
69
      
70
      
73
      
35,000
      
$0.35
      
400
      
      
Se[
      
67
      
68
      
69
      
72
      
35,000
      
$0.35
      
400
      
      
Oct
      
67
      
68
      
68
      
71
      
37,500
      
$0.35
      
400
      
      
Nov
      
66
      
67
      
68
      
70
      
37,500
      
$0.35
      
400
      
      
Dec
      
66
      
67
      
68
      
70
      
37,500
      
$0.35
      
400
      
      

      
      

Jan 2010
      
66
      
67
      
68
      
69
      
40,000
      
$0.35
      
400
      
      
Feb
      
64
      
66
      
67
      
68
      
40,000
      
$0.35
      
400
      
      
Mar
      
62
      
64
      
64
      
65
      
40,000
      
$0.35
      
400
      
      
Apr
      
60
      
63
      
63
      
64
      
42,500
      
$0.35
      
400
      
      
May
      
58
      
61
      
61
      
63
      
42,500
      
$0.35
      
400
      
      
June
      
56
      
59
      
61
      
62
      
42,500
      
$0.35
      
400
      
      
July
      
52
      
55
      
56
      
61
      
42,500
      
$0.35
      
400
      
      

      
(1)  $0.20 - $0.35 excess mileage penalty   
    

(2) Up to a $200 service fee on units in excess of guidelines

 
Major Program Features
 
-  100% Purchase Program
 
-  Purchase amount calculated as percent of Capitalized Cost  based on month of return to & acceptance by GM


-  The daily purchase rate equals the monthly rate difference divided by the number of days in that month
 
-  No Minimum In-Service 24 Month Maximum in-Service


-  No Maximum Mileage Limitations Effective date of mileage change is the first day of the month


-  Out-of-stock vehicles not eligible


-  P.E.G. discounts not available


-  All units to be purchased by  General Motors must be returned and accepted by:
  2007 Models - July 31, 2009
  2008 Models - July 31, 2010


 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      
      
 
Attachment 1C and 3C
    

GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
    

 Table of Contents        Page 
      
I. General Condition Standards
        
2
      
      
A. Vehicle Return Requirements
        
2
      
      
B. Title, Registration, Tax, VIN Plate
        
3
      
      
C. Collision Damage
        
4
      
      
D. Damage Allowance, Existing Damage, Previous Repairs
        
5
      
      
E. Vehicle Maintenance
        
6
      
      
II.  Normal Wear and Tear
        
6
      
      
A. Glossary
        
7
      
      
B. Sheet Metal and Paint
        
7
      
      
C. Convertible Tops
        
7
      
      
D. Front and Rear Bumpers
        
8
      
      
E. Tires
        
9
      
      
F. Wheels, Covers and Aluminum Wheels
        
9
      
      
G. Vehicle Lighting
        
10
      
      
H. Interior Soft Trim and Carpets
        
10
      
      
I.  Carpet Retainers / Sill Plates
        
10
      
      
J. Vehicle Glass
        
10
      
      
III.  Original Equipment, Aftermarket Equipment and Accessories
        
11
      
      
IV.  Missing Equipment Program (MET)
        
11
      
      
V.  Vehicle Integrity
        
12
      
      
VI. Litigation Liability
        
12
      
      
VII. General Turn-In Procedures
        
13
      
      
A.  Forecast
        
13
      
      
B.  Delivery
        
13
      
      
C.  Inspection
        
13
      
      
D.  Reviews
        
14
      
      
E.  Acceptance
        
15
      
      
F.  Payments
        
15
      
      
G.  Rejects
        
16
      
      
H.  Other
        
16
      
      
VIII.  Permanently Rejected Vehicles
        
17
      
      
IX.  Miscellaneous Items
        
17
      
      
A.  General Return Facility Guideline
        
17
      
      
B.  Holidays
        
17
      
      
C.  Contact Information
        
18
      
      
X.  Exhibits
         
      
A. Vehicle Categories
        
19
      
      
B.  PDR Process and Limitations
        
20
      
      
C.  MET Program Price List/ Misc. MET Item
        
21
      
      
D.  Mid – Rail and Engine Cradle Damage Definitions
        
24
      
      
E.  GM Authorized Return Locations
        
26
      
      
F.  GM Approved 2007 Replacement Tire Tables
        
30
      
      
G.  MET Tire Program
        
31
      
      
H.  GM Windshield Glass Manufacturers
        
32
      
      
I.  Title Shipping and Handling Procedure
        
33
      
      
J.  Aluminum Wheel Repair
        
34
      
      
K.  Commonly Used Damage Charges
        
36
      
      

      
     
    

 
      
 

--------------------------------------------------------------------------------
      
      

 
      
      


 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      
    

 
      
The interpretation of these Guidelines is solely the discretion of General Motors Corporation (or “GM”).
      
      

      



 
      
The Daily Rental Guaranteed Residual Program is available to the major rental accounts (Vanguard, Avis, and Hertz), including its eligible affiliates as agreed to in writing by GM, a  “Major Daily Rental Company”.  Under the Daily Rental Guaranteed Residual Program, vehicles will continue to be returned by a Major Daily Rental Company to an approved GM turn-in site where they will be inspected and accepted by GM for inclusion in the Daily Rental Guaranteed Residual Program. 
      
      

      

 
 
      
 Notwithstanding anything contained in this Attachment 1C and 3C and the 2007MY Daily Rental Purchase Program, all vehicles turned-in by a Major Daily Rental Company to GM under the Daily Rental Guaranteed Residual Program will continue to be owned by such Major Daily Rental Company and such Major Daily Rental Company shall continue to be the legal owner of such vehicles until the earlier to occur of the sale of such vehicles to automotive dealers or the sale to GM through transfer to the Daily Rental Acquisition Program.  Prior to any such sale, possession of such vehicle and its title is not intended to and does not constitute transfer of legal title to or an ownership interest of any kind in such vehicle. 
      
      
      

      

      
      
      
      
         

I.  
      
GENERAL CONDITION STANDARDS
      
      

                 


A.
      
Vehicle Return Requirements
      
      

        
    

1.  
      
Vehicle must be returned washed and vacuumed.  Vehicles with dirty interiors including newspapers, cups and other trash will be charged a $35 Dirty Interior MET Fee.
      
      

      
   
    

a.  
      
The dirty interior charge will be used when the interior of the vehicle is littered with trash.  Excessive trash in the vehicle such as cups, bottles, newspapers, food bags, roadmaps, etc that would hinder interior inspection would be assessed the $35.00 dirty interior MET charge.
      
      

      
      
    

b.  
      
One of the following items will be allowed at no charge, 1) gum wrapper 2) Plastic bottle / bottle cap 3) straw or straw wrapper.
      
      

      
 

c.  
      
General Motors’ expectation of a vehicle’s condition, when returned by the rental company, is that it will be in the same condition as it is when provided to a rental customer.
      
      

      
  

d.  
      
This modification is on a pilot bases only, and will be reviewed periodically for behavior that requires return to the original Dirty Interior Guideline.
      
      

      

    

2.  
      
Vehicles with an exterior that is too dirty to inspect will be gate released to the rental account for washing.  When the vehicle is returned and inspected a $75.00 re-inspection fee will be charged.
      
      

      
  

3.  
      
Vehicles must have a minimum ¼ tank of gasoline with the exception of Hawaii vehicles, which cannot exceed a ¼ tank of gasoline.
      
      

      
     

4.  
      
Emission labels are required to be in place and legible on all vehicles returned to General Motors.  Vehicles without an emission label will be Currently Ineligible and gate released to the rental account.  A $75.00 re-inspection fee will be charged when the vehicle is repaired and returned.
      
      

      
      
    

5.  
      
Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and programmed keyless remotes/key fobs and all other remotes, included as original equipment.
      
      

      
         
    

--------------------------------------------------------------------------------




    


 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      


6.  
General Motors Vehicles store the vehicle mileage in one of two locations,
either the vehicle’s Instrument Cluster or the Body Control Module,
BCM.  Vehicles with the mileage stored in the BCM can be restored using the Tech
2 scan tool and a code supplied by GM Techline, refer to the appropriate GM Shop
Manual for complete instructions.  Rental accounts with General Motors Warranty
In-shop facilities may be able to restore the mileage after a BCM replacement
with the proper training and tools.  For vehicles with the mileage stored in the
Instrument Cluster, the mileage will be restored by the AC Delco Service Center
prior to returning the cluster to the customer.  Vehicle mileage restoration
MUST be done at the time of the repair as the stored information must be
recovered and transferred to the new / replacement part.  If any of the above
repairs cannot be properly completed by the rental account’s service department,
the vehicle must be taken to the appropriate GM dealer for repairs.  Vehicles
with 0 mileage or a mileage statement will no longer be accepted for return to
General Motors.

7.  
A vehicle must comply with all aspects of the applicable program parameter
guidelines or it is not eligible for return.

8.  
Each vehicle and all accessories shall be in sound mechanical and electrical
operating condition.  Repair of these items must be made prior to turn-in or the
vehicle will be rejected.

9.  
All warranty and campaign claims should be completed prior to returning the
vehicle to General Motors.  Failure to complete warranty and/or campaign claims
may render the vehicle Currently Ineligible.  A $75.00 re-inspection fee will be
charged when the vehicle is returned.  Vehicles released for warranty,
mechanical or campaign repairs will not be required to repair existing body
damage to bring the vehicle to $0.

10.  
Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including
driver, passenger or side airbags that have been deployed, missing or otherwise
disconnected, must be replaced with the approved OEM replacement and must meet
GM standards prior to turn-in.



B.
Title, Registration, Tax, VIN Plate

1.  
A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a
branded title, is not eligible for return under the Daily Rental Guaranteed
Residual Program.

2.  
All vehicles must have a valid and current registration.  State and local taxes
must be paid prior to turn-back. The Major Daily Rental Company must comply with
State regulations pertaining to proof of payment for State and local taxes.

3.  
The vehicle’s Vehicle Identification Number Plate (VIN) must be readily and
completely readable and properly attached to the dash panel.  Any obstruction
causing a portion of the plate to be covered is not acceptable.

4.  
The plate must be flush and secure with the rivets intact and tight.

5.  
The plate cannot be bent, cracked or torn and the rivets cannot be damaged in
any manner.

6.  
Bent or loose VIN plates cannot be repaired or replaced.  General Motors cannot
replace a VIN plate or the rivets used to attach it to the dash panel.

7.  
VIN plates not meeting these criteria will render the vehicle Permanently
Ineligible for this Program.

 

--------------------------------------------------------------------------------






Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007




8.  
Titles for all turn-in vehicles for the Major Daily Rental Companies must
be received by the SGS Title Center within three (3) business days of vehicle
turn-in to the address shown below.  The vehicle turn-in date is considered the
first day.  See Exhibit I for detailed title shipping instructions.

SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
Phone:   704-997-1082
FAX:       704-997-1090


9.  
The Major Daily Rental Company must remove each vehicle at an auction or turn-in
site if the title for such vehicle is not received within 30 days of the turn-in
date.  The vehicle will be Currently Ineligible and will be assessed a
re-inspection fee if / when it is returned.

10.  
Titles for vehicles returned by a Major Daily Rental Company to GM under the
Daily Rental Guaranteed Residual Program shall be delivered to SGS on behalf of
such Major Daily Rental Company as owner, at the SGS Title Center in preparation
of, and in order to facilitate, such sale on behalf of such Major Daily Rental
Company.

11.  
The Major Daily Rental Companies, as owners of the vehicles, will provide Power
of Attorney to the SGS Title Center and to auction companies designated by GM to
facilitate the assignment of Major Daily Rental Company-owned vehicle titles to
eligible automotive dealers or to GM.

12.  
SGS and approved Auction Companies shall assign and/or transfer Title to each
such vehicle on behalf of the applicable Major Daily Rental Company only upon
the sale of such vehicle to an automotive dealer or the purchase of such vehicle
by GM following the transfer of such vehicle from the Daily Rental Guaranteed
Residual Program to the Daily Rental Acquisition Program.

13.  
For vehicles sold to automotive dealers, the title will be assigned directly
from the Major Daily Rental Company to automotive dealers.



C.
Collision Damage


1.  
The GM Disclosure Policy mandates that all prior damage and repairs must be
electronically disclosed prior to turn back, excluding warranty repairs
performed by the Major Daily Rental Company or a GM Dealer.

2.  
Collision damage must be disclosed and be supported by repair orders, if
requested by the inspection provider on behalf of General Motors.

3.  
Repair orders must accurately reflect all work performed and include all
associated repair costs.

4.  
The inspection provider, on General Motors behalf, will request a Repair Order
when:

5.  
Previous repaired damage noted during the inspection does not agree with the
disclosure.

6.  
The dollar amount disclosed appears too high or low based on the visual
inspection.

7.  
The disclosed damage areas and the disclosed repair amount appear significantly
out of line.

8.  
Requested repair orders must be received by the inspection provider within two
business days of the request for the rental account to maintain their original
turn in date.  Requested repair orders not received by the inspection provider
within seven (7) business days will cause the vehicle to be deemed Currently
Ineligible and must be gate released and

--------------------------------------------------------------------------------


Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007




removed from the yard until the repair order is available.  A $75.00
re-inspection fee will be charged when the vehicle is returned with the
requested repair order.
 
9.  
The electronic disclosure must be checked in the appropriate box (Yes or No),
confirming or denying previous damage.  Failure to disclose previous damage at
turn-in will be grounds for rejecting the vehicle (Refer to Section V - Vehicle
Integrity).

10.  
Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for Category
2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4
vehicles.  These amounts exclude costs related to vehicle glass, tires, wheels
and wheel covers, and Supplemental Inflatable Restraint (SIR) system components
including air bags and other related major SIR parts such as modules, sensors
and coils. “Loss of use charges” are also excluded. Vehicles exceeding these
maximums are not eligible for turn-in.  See Exhibit A - Vehicle Categories.



D.
Damage Allowance, Existing Damage and Previous Repairs


1.  
GM will absorb the cost of repairs on those vehicles returned with less than or
equal to $400 existing damage. Non-chargeable and chargeable items will be
listed on the AD006 (Vehicle Condition Report) with charged items only being
priced and applied to the $400 damage allowance per vehicle.

2.  
GM will charge the Major Daily Rental Company for current damage in excess of
the $400 damage allowance plus a service fee. The service fee will be applied as
follows:


 

 
AMOUNT IN EXCESS OF $400
 
SERVICE FEE
   
$0 TO $99.99
 
EQUAL TO AMOUNT OVER $400
   
$100.00 TO $1,099.99
 
$100
   
$1,100.00 TO $1,599.99
 
$200
 

 
3.  
Vehicles with existing damage exceeding $2,000 are not eligible for return.

4.  
For "Poor Prior Repairs" valued at $500 or less, GM will accept the vehicle and
charge the estimated repair cost to the Major Daily Rental Company under the MET
program.

5.  
For “Poor Prior Repairs” valued at over $500, GM will consider the vehicle
“Currently ineligible.”

6.  
If a vehicle is identified as “currently ineligible” as a result of a tire
problem, unacceptable glass, inoperable item (e.g. light or horn) or other
mechanical reason, such as warranty repair, GM will allow the unit to be gate
released, repaired for these reasons only, returned and re-inspected without the
Major Daily Rental Company having to repair the existing chargeable damages,
regardless of dollar amount (over or under $400).  The $75 Re-inspection Fee
will apply.

7.  
If the return unit has had partial repairs on any chargeable damage that was
identified on the unit when it was originally inspected, the entire vehicle must
be repaired to zero dollars ($0) chargeable.  The intent is to not allow partial
repairs to chargeable damages facilitating the avoidance of charges by the Major
Daily Rental Company in bringing the current damages below the $400 chargeable
allowance.

8.  
Any vehicle with identified “Poor Prior Repairs,” totaling $500 or less, that is
removed by the Major Daily Rental Company as a result of a tire problem,
unacceptable glass, inoperable item (e.g. light or horn) or other mechanical
reason, such as warranty repair,

 
 

--------------------------------------------------------------------------------


Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007


may repair the unit for the reason it was removed and return it without
repairing the “Poor Prior Repairs” which will be charged as a MET item.
 
9.  
If a vehicle is removed to repair any existing damage and / or “Poor Prior
Repairs,” all existing damage and / or “Poor Prior Repairs” must be repaired to
GM standards prior to return.  Repairs must bring the vehicle back to zero
chargeable damage excluding MET items.

10.  
Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (MET, refer to
Section IV). Missing equipment are small items such as owners manual, cigarette
lighters, etc. that are easily lost and/or replaced during turn-back.

E.
Vehicle Maintenance


1.  
Vehicles must be maintained as described in the Vehicle Owners Manual. Failure
to comply will result in permanent rejection of the vehicle.  The
repair/replacement of an engine or transmission failure that is due to
non-compliance of vehicle maintenance will be chargeable to the Major Daily
Rental Company whether at acceptance/receipt or sale. An authorized
representative for General Motors will conduct inspections.




II.  
NORMAL WEAR AND TEAR

 
Listed below are the "normal" vehicle wear and tear conditions.  All damage
beyond normal wear and tear will be charged back to the Major Daily Rental
Company.


A.  
GLOSSARY OF TERMS

 
1.  
Abrasion– A scratched or worn area of the finish, either paint, clear coat, or
chrome, that does not penetrate through the finish into the base material of the
part or panel.



2.  
Chip– A chip is a confined area where material has been removed from the finish
or base material.



3.  
Dent– A depression of any size in the panel material whether metal, composite,
or other, with or without paint damage.



4.  
Ding – Most common use of the term ding, is a small dent an inch or less in
diameter with or without paint damage.

 
5.  
Gouge– An area where the damage has penetrated the finish and scooped out or
removed a portion of the base material of the part or panel.



6.  
Scratch– A thin shallow cut in a surface that may or may not penetrate the
finish and leave an impression in the base material of the part or panel.

 
7.  
Scuff– A worn or rough spot that is deep enough to disturb the base material of
the part or panel but does not remove any base material.



8.  
Stamped Steel Wheel– A base wheel usually painted black which utilizes a hub cap
or wheel cover.

 
 

--------------------------------------------------------------------------------


 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007




9.  
Aluminum / Alloy Wheel– A wheel made of aluminum or aluminum alloy.  These
wheels are typically coated with either, 1) clear coat 2) paint with or with out
clear coat 3) polished and clear coated or 4) chrome plated.



B.  
SHEET METAL AND PAINT


 
 
The following are acceptable return conditions with regard to sheet metal and
paint:


 


1.  
Maximum of two dents per panel that are individually no larger than one (1) inch
in diameter, does not break the paint, and qualifies for Paintless Dent Removal
(PDR).

2.  
Maximum of three chips to the leading edge (first 4 inches) of the hood,
individually no larger than one-eighth (1/8) inch in diameter.

3.  
Maximum of 2 chips per panel that are individually no larger than one- eighth
(1/8) inch in diameter will be assessed a $20.00 appearance fee per affected
panel.  Maximum of two scratches that individually do not exceed ¼ inch in
length will be assessed a $20.00 appearance fee per affected panel.  Chips and
scratches may be used in combination but not exceeding two in any combination.

4.  
An appearance fee and PDR may be used on the same panel but the appearance fee
cannot be used to touch up a chip / scratch as part of a PDR repair.

5.  
 Scratches or damages in the clear coat that do not penetrate to the color coat
and can be removed during normal reconditioning.

6.  
Chips to door, hood or deck lid edges that do not reach flat panel surfaces.

7.  
Chips and scratches, that exceed the guidelines outlined above, will be charged
for Panel Refinish.

8.  
Vehicles with damage confined to either the upper or lower half of a panel may
qualify for a partial panel repair.  A partial panel repair can only be
considered when there is a clean break between the upper and lower portion of
the panel.  A clean break is defined as a body side molding, cladding, etc. that
runs from one end of the panel to the other with no gaps at either end.  Body
lines are not a clean break and partial panel repair does not apply.

9.  
The floor of a pick-up truck box is considered one panel and is covered by the
above guideline of two dents per panel no larger than (1) inch that does not
break the paint.  One dent to each wheelhouse no larger than (1) inch, that does
not break the paint, is acceptable.  Paintless Dent Removal cannot be used on
the floor or wheelhouse of a pick-up truck.

10.  
Paintless Dent Removal (PDR), see Exhibit B.



C.  
CONVERTIBLE TOPS


 
The following are acceptable return conditions with regard to convertible tops:



1.  
Stains that can be removed by normal reconditioning.

2.  
Abrasions that are not visually offensive.

3.  
Top structure must be operational and not damaged.

 
 

--------------------------------------------------------------------------------


 
Attachment 1C and 3C

 
 
GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007


D. 
FRONT AND REAR BUMPERS



Bumpers will be inspected from a standing position.


The following are acceptable return conditions with regard to front and rear
soft painted bumper fascia and textured bumpers:


1.  
Maximum of two scratches or chips per bumper that are no longer than two (2)
inches and no wider than ¼ inch or, one scratch no longer than four (4) inches
and no wider than ¼ inch that penetrates the color coat, exposing the black
bumper material, but not penetrating the black base material that would require
filler.

2.  
Minor indentations in the rear bumper cover, directly below the trunk opening,
without paint damage are acceptable and should be non-chargeable.

3.  
Maximum of 2 chips per bumper fascia that are individually no larger than one-
eighth (1/8) inch in diameter will be assessed a $20.00 appearance fee per
bumper.  Maximum of two scratches that individually do not exceed ¼ inch in
length will be assessed a $20.00 appearance fee per affected bumper.  Chips and
scratches may be used in combination but not exceeding two in any combination.

4.  
Damage on the underside of the bumper, observed during the undercarriage
inspection, other than breakage, will not be chargeable.  Cracked or broken
bumpers, regardless of location, will remain chargeable as a repair or
replacement.

5.  
Partial bumper repairs may be charged using the following criteria for either
painted or textured bumpers.

a.  
The damaged area cannot exceed 1/3 or 33% of the bumper area.  The 33% area
cannot be added across the bumper to equal 33%; it must be one single section of
the bumper, either end or the center.

b.  
Partial bumper repairs cannot be used for vehicles utilizing paints commonly
referred to as pearl or tri-color due to color matching concerns.

c.  
The $20 appearance fee may be used on bumper in conjunction with a partial
bumper repair if the damage is located on different areas of the bumper.
(Example) The partial bumper charge can be assessed for damage to the center of
the bumper and an appearance fee for minor chips on the left end of the bumper
eliminating the need to charge for a full refinish.

6.  
Crack(s) in the bumper, not exceeding a total combined length of four (4) inches
in total length, or a puncture not exceeding the diameter of a U.S. Quarter, or
a maximum of two dents, individually not exceeding two (2) inches in diameter
and confined to 1/3 of the bumper area, as described in 1) above, will be
charged a repair fee of $125.00 for painted bumpers or $175.00 for a textured
bumper.

7.  
Bumpers that are both painted and textured will be treated as separate
chargeable bumpers and charged the full repair amount for each panel if the
damage follows the above guidelines.

8.  
A maximum of two (2) dents that are individually no larger than one (1) inch in
diameter and do not damage the paint or chrome on metal bumpers will be charged
$100.00.  Damage exceeding the above criteria will be charged for a bumper
replacement.

9.  
Any bumper damage that removes any of the chrome plating will be charged for a
bumper replacement.






--------------------------------------------------------------------------------


Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007


10.  
Scratched or scuffed painted metal bumpers can be refinished.   A maximum of two
scratches or chips per bumper that are no longer than two (2) inches and no
wider than ¼ inch or, one scratch no longer than four (4) inches and no wider
than ¼ inch that penetrates the color coat, that would not require filler are
acceptable.

 
 


E. 
TIRES


 
The following are acceptable conditions with regard to all tires except the
Space Saver spare tire.  Any vehicle with a full size spare must meet the same
inspection criteria as a road tire:


1.  
The space saver spare tire used on most General Motors vehicles do not fall into
the same criteria as the other four road tires.  The space saver spare must be
in the vehicle, inflated and undamaged.  The minimum 5/32 inch tread depth
cannot be used as these tire’s tread depth varies by manufacturer.  They also
may not be the same make as the road tires.

2.  
All tires must have 5/32 inch or better original tread across all primary tread
grooves without any exposed belts.  The spare tire is not required to have 5/32
inch tread depth.  Tread depth is not an inspection criteria.

3.  
All tires must match by size, make and type.  The spare tire may not match by
make to the road tires.

4.  
Only GM original equipment tires or GM approved replacement tires are
acceptable.  Refer to Exhibit F - GM Approved 2007 Replacement Tire Table.

5.  
When the replacement tire shown in Exhibit F is not available the first step
should be to contact the tire manufacturer through their Customer Assistance
phone number.  This information is located in the Tire Warranty Book included
with the vehicle’s warranty information.  If the replacement tire cannot be
located a replacement exhibiting the same TPC code as the original tire may be
used, however, all tires must match by size, make and type.

6.  
Tires without a TPC rating or when another manufacturer cannot supply the same
TPC rated tire, any other OE supplier shown on Exhibit F can be used as long as
the tire matches the original by size, load rating and speed rating.  The same
rule as above will apply, all four tires must match by size, make and type.

7.  
Tires with mushroom-type plug/s, installed from the inside out, in the tread
only, are acceptable.   All other plugs/ patches are not acceptable.  General
Motors reserves the right to charge the Major Daily Rental Company via the MET
Tire Program for any unacceptable plugged tire found and replaced prior to the
sale of the vehicle, with no right to review.

8.  
Exhibit G - MET Tire Program, provides details for tire replacement under the
MET program.  This program is available to Major Daily Rental Companies at their
discretion.



F. 
WHEELS, COVERS AND ALUMINUM WHEELS

 
The following are acceptable return conditions with regard to wheels, covers and
aluminum wheels:


Refer to Exhibit J for GM approved wheel repairs.


The following are acceptable return conditions with regard to stamped steel
wheels, wheel covers and aluminum / alloy wheels:


--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      



1.  
The face of the wheel cover or wheel may have a maximum of two (2) scratches or
scuffs to the surface not penetrating through to the base material that are no
longer than 1 1/2 inches and no wider then 1/4 inch. Scratches or scuffs within
one inch of the outside edge of the wheel or wheel cover are acceptable,
provided they do not, in total, exceed one-third (1/3) the circumference of the
wheel.

2.  
Abrasions and light scratches to the outer one (1) inch of the edge of an
Aluminum or Alloy wheel that can be removed with light sanding are acceptable
and will be charged a $50.00 MET repair fee.

3.  
Scratches, scuffs or gouges that remove material or distort the outer edge of
the wheel can be repaired, see Exhibit J.

4.  
The following prices apply to aluminum, alloy and chrome plated steel wheels as
shown in Exhibit J.

a.  
All car and truck aluminum with clear coat or painted surface $165.00,

b.  
All car and truck chrome plated aluminum or steel $205.00.

c.  
All car and truck brightly polished aluminum $235.00,

5.  
Gouges of the base material are not acceptable or repairable on any other
portion of the wheel.

 


G. 
VEHICLE LIGHTING


 
The following are acceptable return conditions with regard to vehicle lighting:


1.  
All lights/lamps must be operational.  (Front, Rear, Side and Interior)

 


H. 
INTERIOR SOFT TRIM AND CARPETS



The following are acceptable return conditions with regard to interior soft trim
and carpets:


1.  
All stains which can be removed by normal reconditioning.

2.  
Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in
diameter and not through the backing material.

3.  
Carpet stains that require bleaching and dying of the carpet will be charged $65
per section, ie. right front, left front, etc.

4.  
Torn or punctured carpet may be repaired using the following pricing:

a.  
$50 charge for a puncture not exceeding ¾ inch in diameter.

b.  
$125 charge for a tear not exceeding two (2) inches in length.

5.  
Damage exceeding the above defined conditions will require carpet replacement.

 


A. 
CARPET RETAINERS/ SILL PLATES


 
The following are acceptable return conditions with regard to carpet
retainers/sill plates:


1.  
Carpet retainers and sill plates must be in place.

2.  
Minor surface scuffs/scratches are acceptable.

 

 
B. 
VEHICLE GLASS






--------------------------------------------------------------------------------



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
    

 
The following are acceptable return conditions with regard to windshields, rear
windows or side windows:
 
1.  
Minor chips or vertical scratches in the side glass will be acceptable and noted
in the non-chargeable portion of the AD006.

 
 
2.  
Windshield

a.  
Pinpoint chips are non-chargeable providing the glass is not
sandblasted.  Sandblasted glass is defined as a series of pinpoint chips in a
concentrated area.

b.  
Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed three
sixteenth (3/16) inch are non-chargeable providing no more than two (2) chips
reside in the driver's side wiper area.

c.  
Chips (without legs) one-eighth (1/8) inch or less located within one (1) inch
inbound from the "Frit Band" (windshield outer perimeter darkened area) are
non-chargeable.

d.  
General Motors will not accept glass that has been repaired.  Only OEM glass is
acceptable (see Exhibit H: GM Windshield Glass Manufacturers.)

e.  
Damaged windshields may be replaced under the terms of the MET program.

 
3.  
General Motors reserves the right to charge the Major Daily Rental Company $210
for each windshield replaced at auction prior to sale of vehicle where
previously written as “chipped no charge”, with no right to review.  GM will
monitor windshield replacements at each site and analyze any significant
deviations from the norm.




III.  
ORIGINAL EQUIPMENT, AFTERMARKET EQUIMENT AND ACCESSORIES

 
A.
Original Equipment - All original equipment and accessories noted on the factory
invoice must be on the vehicle.  All missing parts (such as body side moldings,
wheel covers, trunk mat, spare tire, correct rear van seats, jack and wheel
wrench) are to be replaced prior to return and must be original GM
equipment.  All OEM options and accessories must be installed on the vehicle
prior to being placed in daily rental service.



B. 
 After-Market Equipment - Any after-market parts or accessories i.e. GPS /
navigational systems, pick-up truck bed liners, running boards, etc. installed
by the rental account or their agent must have prior  GM Remarketing approval
prior to installation.  Drilling, electrical modifications, etc. without prior
approval will render the vehicle permanently ineligible.  Pick-up truck bed
liners, running boards, etc. must be left on the vehicle at turn back.

 


IV.  
MISSING EQUIPMENT PROGRAM (MET)


A.  
The Missing Equipment Program (MET) is designed to expedite turn-in by allowing
the Major Daily Rental Company to pay for select missing parts or accessories as
determined by GM Remarketing (refer to Exhibit C), as opposed to the Major Daily
Rental Company replacing the part or accessories.  MET items will be deducted
from the repurchase payment to the Major Daily Rental Company.  MET items will
not be included as part of the $400 chargeable damage allowance (Refer to
Section I-D, Damage Allowance).

B.  
Vehicles turned in with one or all the mats missing, on vehicles so equipped,
will be assessed a MET charge for missing mats or for the set if none are
returned with the vehicle.  All 2005 and subsequent model year vehicles will be
assessed the appropriate MET fee for any missing floor mats.  Floor mats are
required per the “Minimum Equipment Requirements” for all model year vehicles.




--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
        




C.  
Keyless remote / key fobs must be operational.  Key fobs that are not functional
will be charged $30.00 for re-programming.  Missing key fobs will be assessed
the programming fee, which is included in the Met fee for the missing key
fob(s).



V.  
VEHICLE INTEGRITY


A.  
Damage which compromises the integrity of the vehicle, repaired or not, will be
grounds for rejecting the vehicle as a permanent reject.  Minor damage that has
not been repaired (i.e., small dents, scrapes, or scratches) which does not
compromise the structural integrity of the vehicle is acceptable on the
following components:

1.  
Floor Panel / Trunk Floor

2.  
Mid – Rail Assembly  (See Exhibit D, Part 1)

3.  
Outer Rocker Panels / Pinch Welds

4.  
Frame Rails / Rail Extensions

5.  
Sub-Frame Assemblies (Engine Cradles) (See Exhibit D, Part 2)



B.  
Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours or
less for any cosmetic repairs is acceptable, on the following components,
provided there is no structural damage and the repairs meet GM standards:

1.  
Frame Rail / Rail Extensions

2.  
Apron / Upper Reinforcements

3.  
Cowl Panel

4.  
Hinge / Windshield "A" Pillar

5.  
Center / "B" Pillar



C.  
The cosmetic repair time shown above is just that, cosmetic.  This may include
aligning the ends of the frame rails to align the bumper, etc.  Pulling or
sectioning frame rails, doorframes, and pillars are not acceptable repairs for
rental vehicles being turned back to General Motors.  A cosmetic repair to frame
rails does not include adding body filler / Bondo.  This practice will
permanently reject the vehicle.



D.  
Repaired damage or replacement of the following components is acceptable:

1.  
Radiator Core Support

2.  
Frame Rail Extensions

3.  
Engine Sub-Frame

4.  
Outer Rocker Panel

5.  
Rear Body Panel

6.  
Quarter Panel (Proper Sectioning is Acceptable)

7.  
Roof (Repair only, no repair to the Roof Rails)

 
VI.  
LITIGATION LIABILITY

 
C.  
 
Non-disclosure of damages or the use of non-GM OEM parts by the Major Daily
Rental Company may result, at GM's discretion, in the Major Daily Rental Company
being named as a participant in any litigation brought against GM.  If a Major
Daily Rental Company attempts to return vehicles with non-disclosed damage, or
purposely conceal prior repairs, it will result in GM refusing to accept
additional vehicles for turn-back.

 
 

--------------------------------------------------------------------------------


 



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      





VII.  
GENERAL TURN-IN PROCEDURES



A.  
FORECAST



1.  
At least 30 days prior to vehicle turn-in, the GM Remarketing Department is to
be notified, in writing (E-mail) by the Corporate Office of the Major Daily
Rental Company of the following:

a.  
Turn-in location

b.  
Quantity



Please E-mail this forecast to your Account Representative.  E-mail address can
be found in Section IX-C.


2.  
Two weeks prior to turn-in, the Major Daily Rental Company is to advise the GM
approved turn-in location of tentative quantities and days for turn-in via
written confirmation.  Subject to the turn-in limits set forth in the last
sentence under Subsection E. Acceptance below, GM reserves the option to limit
daily returns, provided the limits are consistent with the practical limitations
of the turn-in sites and their staffing.  Failure to comply with this procedure
may result in GM's refusal to allow any vehicle to be returned, thus delaying
the actual acceptance date.



B.  
DELIVERY



Vehicles returned for repurchase shall be delivered to a GM approved turn-in
location and parked in the designated return area at no expense to GM.  A list
of GM approved locations is attached and is subject to change at GM's discretion
(Exhibit D).  Normal operating hours for delivery is 8am to 5pm, Monday through
Friday.  The Major Daily Rental Company should allow sufficient time to prepare
the vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc.


C.  
INSPECTION



1.  
Vehicles will be inspected by an authorized representative of GM, using the
electronic Form AD006.  The initial vehicle inspection will be provided to the
Major Daily Rental Company at General Motor's expense.  The Major Daily Rental
Company will be charged $75 for each inspection and/or verification required
after the initial inspection.  Hawaii vehicles will be charged $115 for each
inspection required after the initial inspection.

2.  
The $75 re-inspection fee will be charged when a vehicle has been previously
inspected and removed by the Major Daily Rental Company prior to acceptance, or
when the Daily Rental Company replaces MET items.



D.  
REVIEWS



1.  
The Met/Non-Met report will be printed twice daily - at mid-day and
end-of-business (5:00 PM).  The end-of-day report will not contain the day's
summary but rather summarize what was completed after the mid-day report.

2.  
Vehicle worksheets are printed and available throughout the day.


--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      



3.  
Reviews can be conducted throughout the day.  However, reviews must be completed
prior to three (3:00) PM the day following printing of the worksheet.  This will
permit prompt shipment of vehicles.  If the review is not completed prior to
three (3:00) PM, the vehicle will be processed as per the original inspection.

4.  
Vehicles with current damage not exceeding $400 and MET charges collectively not
exceeding $40 will be processed as written, with no right to review.  Keyless
entry key fob programming is not included in the $40 total and is not considered
a reviewable MET charge.



E.  
ACCEPTANCE



1.  
A copy of the Form AD006 or an electronic file will serve as the acceptance
receipt for the Major Daily Rental Company.  The date used to stop depreciation
will be identified on the acceptance line of Form AD006 or on the electronic
file.

2.  
The Major Daily Rental Company will have three (3) business days from the
vehicle turn-in date to provide the vehicle title to the SGS Title Center:
9805-C NorthCross Center Court, Huntersville, NC 28078 in order to receive the
turn-in date as the depreciation stop date/acceptance date (should all other
conditions be satisfied). The day the vehicle is turned in is considered the
first business day.  See Exhibit I for more details.

3.  
Turn-In Limits - No more than 25% of the Major Daily Rental Company’s annual GM
purchases can be turned-in in a single month or 30 day period.  No more than 34%
of the Major Daily Rental Company’s annual GM purchases can be returned in the
4th quarter.  In the event of a Major Daily Rental Company’s bankruptcy, GM
would allow the Major Daily Rental Company at its option, to turn-in vehicles
subject to the Daily Rental Guaranteed Residual Program evenly over any 3 month
timeframe.

4.  
Transportation Liability - The Major Daily Rental Company is responsible for
turning the vehicle to the appropriate turn-back location for acceptance.  After
acceptance, GM will be responsible for logistics and collection of any
subsequent damage.  The acceptance process will remain unchanged and after
acceptance, GM will have sole responsibility for controlling the sale.



F.  
PAYMENTS



1.  
When a vehicle accepted under the Daily Rental Guaranteed Residual Program is
sold at auction, the auction will direct the net sale proceeds to the Major
Daily Rental Company owning the vehicle, or its assignees.  Net sale proceeds
are defined as gross sales price less auction sales fees/expenses and
transportation expense.  The Major Daily Rental Company will receive the net
sale proceeds within 2 business days after sale of the vehicle.  The net sale
proceeds will be forwarded to the Major Daily Rental Company’s designated bank
account via EFT.  On a monthly basis, GM will process a true-up payment for each
of the Major Daily Rental Company’s vehicles sold in the previous month.  The
true-up payment, with respect to each vehicle, will be equal to the Guaranteed
Repurchase price less penalties less net sale proceeds already transmitted.  GM
will process the true-up payment on the 5th work day of each month and EFT the
funds to the Major Daily Rental Company on the 7th work day.  Should the net
sale proceeds of any vehicle exceed the Guaranteed Repurchase price less
penalties, the Major Daily Rental Company that owns the vehicle will refund the
excess back to GM by either an offset against other


--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

true-up payments being paid to the Major Daily Rental Company or by payment from
a manual invoice prepared by GM.
 
2.  
Each Major Daily Rental Company and GM are both interested in ensuring that the
correct payments are made to the Major Daily Rental Companies by the auctions
upon the sale of such vehicles.  Accordingly, GM will review the net sales
proceeds before they are released but will not be permitted to stop the release,
except to correct for  misdirected funds for which GM is responsible for making
corrective payments to or collections from the appropriate Major Daily Rental
Company.  In the event that funds are misdirected by an auction, GM will assume
responsibility for making any correcting payments to or collections from the
appropriate Major Daily Rental Company.  This will be accomplished via invoicing
and credit payment.  As a convenience to the Major Daily Rental Companies, GM
will provide reporting to each Major Daily Rental Company on net sales proceeds
on a daily, consolidated basis.



3.  
Buyback Provision - In the event that a vehicle accepted under the Daily Rental
Guaranteed Residual Program is unsold through the 90th day after acceptance, GM
will transfer the vehicle from the Daily Rental Guaranteed Residual Program to
the Daily Rental Acquisition Program status on the 91st day, unless GM receives
instructions from the Major Daily Rental Company to the contrary by the 89th day
pursuant to Section VII-H - Other.  Upon transfer to the Daily Rental
Acquisition Program, GM will initiate payment to the Major Daily Rental Company
owning the vehicle for the full guaranteed repurchase price (less penalties)
within the BARS system.  The Major Daily Rental Company will be paid in
approximately 7 days.  The Major Daily Rental Company will assign the title of
such vehicle, or cause such title to be assigned, to GM on the 91st day after
acceptance.  GM will perform a weekly scan of the inventory with a run cycle to
occur over the weekend to avoid mid-week program changes.  Should the number of
returned and accepted vehicles that remain unsold for over 90 days after
acceptance for any Major Daily Rental Company exceed 3% of that Major Daily
Rental Company's total accepted inventory (“Excess Amount”), the auctions will
be instructed not to transfer vehicle titles to GM for these vehicles until the
Major Daily Rental Company has received payment from GM with respect to these
returned vehicles so the Excess Amount is eliminated.  Once the Major Daily
Rental Company receives payment for these vehicles, GM will instruct the
auctions to transfer title to GM for these returned vehicles.  This metric (3%)
will be calculated on a weekly basis concurrent with the scan of inventory.



4.  
Late Auction Fees - In the event that a vehicle accepted under the Daily Rental
Guaranteed Residual Program is unsold through the 25th day after acceptance, GM
will accrue $3.00/day owing such vehicle to the Major Daily Rental Company
starting on the 26th day. On the 61st day after acceptance, the rate will
increase to $4.50/day until the vehicle is either sold or transferred to the
Daily Rental Acquisition Program.  Amounts accrued will be paid monthly with the
true-up payment.



5.  
Hawaii Vehicles - Due to the extended transportation time for Hawaii vehicles,
Hawaii vehicles will be segregated in the GM system.  The transfer of Hawaii
vehicles from the Daily Rental Guaranteed Residual Program to the Daily Rental
Acquisition Program  will be implemented at 120 days vs. 90 for these vehicles
and Late Auction Fees will begin accruing at $3.00/day for vehicles in inventory
over 56 days and at $4.50/day for vehicles in inventory over 91 days.





--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

6.  
General Motors does not staff, nor process payments during the Christmas holiday
or any period of time General Motors is closed (e.g. two week mandatory shutdown
during July).  Payment processing will not resume until General Motors
officially returns to work.



G.  
REJECTS



1.  
Rejected vehicles left at marshalling yards in excess of three (3) business days
upon removal notification may result in no additional vehicles being approved
for return.

2.  
Vehicles at an auction waiting for title more than 30 days must be removed by
the Major Daily Rental Company.  The vehicle will be classified as Currently
Ineligible and will be assessed a re-inspection fee if / when it is returned.
General Motors and all approved turn-in locations are not responsible for any
liability regarding rejected vehicles, not removed within three (3) business
days.

3.  
Vehicles that are classified as a Permanent Reject will be assessed a $50
service charge.  General Motors Remarketing will provide a quarterly invoice
which will include the turn back location, turn-in date, VIN, and the reject
reason.

 


H.  
OTHER

 
1.  
Mechanical and body shop labor rates used to calculate chargeable damage will be
subject to change.  The following are the current labor rates for metal repairs,
paint, and mechanical (part replacement):

a.  $37.80 Metal Repair
b.  $37.80 Paint
c.  $38.00 Part Replacement (mechanical)


2.  
Through the 89th day after a vehicle is turned-in by the Major Daily Rental
Company and accepted by GM, and the vehicle remains unsold, the Major Daily
Rental Company may request the return of such vehicle, and immediately upon such
request if permitted as set forth below, such vehicle will be released to or at
the direction of the Major Daily Rental Company, in accordance with the
guidelines set forth below.



a.  
Rental Account request for vehicle return “prior” to acceptance

i.  
Vehicle will be temporarily rejected by General Motors and the vehicle and the
title will be returned to the Major Daily Rental Company.

ii.  
If the vehicle is returned, at a later date, a $75.00 re-inspection fee will be
charged.



 
b.  Rental Account request for vehicle return “after” acceptance

 
i.  Payment can be stopped - The vehicle and its title will be released to the
Major Daily Rental Company from its current location.  A $250 administrative fee
will be charged to the Major Daily Rental Company in addition to all other
expenses incurred by GM on the vehicle, including but not limited to inspection
fees, shipping, marshalling yard, and auction expenses, on a cost basis.

 


--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

 
 
ii.  Payment can not be stopped or funds have already been disbursed - The
vehicle will not be returned to the rental account.

 




VIII.  
PERMANENTLY REJECTED VEHICLES


 
A.  
Should disqualifying damage be noted after vehicle acceptance, General Motors
will invoice the Major Daily Rental Company for the vehicle purchase price, an
administrative fee of $250, plus any additional costs incurred following vehicle
acceptance by GM (i.e., freight, cleanup, repairs), by a debit to current funds,
or if no funds are available, a check forwarded to:



General Motors Corporation
Fleet and Commercial Operations - Remarketing
Renaissance Center
Tower 100, 16th Floor
MC 482-A16-B36
Detroit, MI 48265-1000


B.  
Vehicles removed from the program in accordance with the terms and conditions of
the Program become the responsibility of the Major Daily Rental Company.  The
Major Daily Rental Company is responsible for arranging vehicle pick-up at a
location designated by General Motors.

 


IX.  
MISCELLANEOUS ITEMS

 
A.  
GENERAL RETURN FACILITY GUIDELINE



Any abuse of personnel or property at a GM authorized return facility by a Major
Daily Rental Company representative will result in the immediate expulsion of
said person from the GM authorized return facility.


B.  
HOLIDAYS

 
General Motors approved turn-in locations will be closed on the following dates:
 
2007 CY - January 1st, May 28th, July 4th, September 3rd, November 22nd, and
December 25th, through January 1st, 2008.  General Motors reserves the right to
amend this list of dates at its discretion.



--------------------------------------------------------------------------------



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      





C.  
CONTACT INFORMATION



All questions pertaining to the foregoing Turn-In Standards and Procedures
should be directed to the appropriate General Motors Remarketing Customer
Support Team Member:


GM RENTAL SUPPORT GROUP
John Pruse, Mgr.
313-665-1410
john.pruse@gm.com
Tom Hanlon, Avis Budget / Licensees
313-665-6458
tom.hanlon@gm.com
Sandy Grinsell, Vanguard / Licensees
313-667-6437
sandy.grinsell@gm.com
Tom Martin, Inspection Providers, Technical Bulletins and Rental Return
Guidelines
313-667-6434
thomas.martin@gm.com
Leonard Osinski, Hertz / Licensees, In Transit Damage and Salvage
313-665-2765
leonard.m.osinski@gm.com
Audre’ Walls, Inspection Providers and Special Projects
313-667-6444
audre.walls@gm.com
John Hargraves, Independent Rental Accounts / Rental Support
313-665-1438
john.hargraves@gm.com





--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      




EXHIBIT A
GENERAL MOTORS
VEHICLE CATEGORIES / PRIOR REPAIR LIMITS
#1 $2,250
#2 $2,750
#3 $3,250
#4 $4,250
Cavalier
Grand Am
Impala
Deville/DTS
Sunfire
Pontiac G6
Monte Carlo
Seville/STS
Saturn S / Ion
Classic
Grand Prix
CTS
Aveo
Malibu / Maxx
GTO
Park Avenue
Cobalt
Aura
Century
Lucerne
G5
 
Regal
Tahoe
HHR
Vibe
LaCrosse
Yukon
Solstice
Torrent
Saturn L
Suburban
Sky
Equinox
LeSabre
Yukon XL
 
Tracker
Bonneville
Escalade
   
Venture
Escalade EXT / EXV
   
Montana
Hummer / H2 / SUT
   
Montana SV6
Corvette
   
Terraza
SSR
   
Relay
SRX
   
TrailBlazer / EXT
XLR
   
S/T Blazer
     
S/T Jimmy
     
Envoy / XL / XUV
     
Rainier
     
Hummer H3
     
Aztek
     
Rendezvous
     
Vue
     
Astro Van
     
Safari Van
     
Express Van
     
Savana Van
     
Colorado
     
Canyon
     
Silverado
     
Sierra
     
Avalanche
     
Acadia
     
Outlook
     
Enclave
 

Revised Damage Limit Categories 5/11/2007
 




--------------------------------------------------------------------------------



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
    





EXHIBIT B


PAINTLESS DENT REMOVAL (PDR)
PROCESS AND LIMITATIONS


A.  
PDR Categories



1.  
Size of rounded dent, up to four (4) inches in diameter.

2.  
Number of dings per panel, up to seven (7) per panel, at $50 per panel.

3.  
Number of dings per panel, between eight (8) and twelve (12) per panel, at $75
per panel.

4.  
Number of dings per panel, between thirteen (13) and fifteen (15) per panel, at
$100 per panel.

5.  
One single dent, up to six (6) inches in diameter or one large shallow dent up
to 18 inches in the hood, roof or decklid, at $100.



B.  
PDR Process - The PDR process can be utilized in the repair of the following
areas:



1.  
Dings and dents varying in size and shape.

2.  
Minor creases, shallow palm prints and protrusions.



C.  
PDR Limitations



1.  
General Motor’s inspection providers will utilize the Dent Wizard, Paintless
Dent Removal Guide to determine panel accessibility by vehicle.

2.  
Creases that exceed six (6) inches will not be considered.

3.  
Sharp creases, regardless of size, will not be considered.

4.  
If the paint is broken, PDR is not to be considered.

5.  
Hail damage is not eligible for PDR.

6.  
No hole drilling will be acceptable in the PDR process.

7.  
PDR may be used to repair existing, qualifying PDR repairable, damage to a
previously repaired panel that meets GM and industry repair standards.  PDR is
not acceptable for use on a poor previously repaired panel.



D.  
If the damage exceeds the PDR limitations of these guidelines, paint and metal
time will apply.







--------------------------------------------------------------------------------






 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      




EXHIBIT C


MET PROGRAM PRICE LIST
INTERIOR
PRICE
’05 and subsequent Navigational CD / DVD
$260
13 Inch Tire
$110
14 Inch Tire
$120
15 Inch Tire
$130
16 Inch Tire P
$160
16 Inch Tire T
$210
16 Inch Tire U
$195
17 Inch Tire All
$240
17 Inch Tire P
$240
18 Inch Tire All
$250
20 Inch Tire All
$310
      Alloy Wheel Appearance Fee
$ 50
Ash Tray
$  20
Ash Tray – Multiple
$ 40
Ash Tray with Lid
$ 23
      Cargo Cover – Malibu Maxx
$250
      Cargo Cover – TrailBlazer / Envoy Rear Floor Storage
$59
Cargo Net – Trunk
$ 17
Cargo Package Shelf
$180
Cargo Shade
$108
Cavalier Mud Guards (2)
$31.22
CD DVD Storage Holder
$ 15
Cell Phone / Sun glass Holder
$ 18
Cigarette Lighter
$   8
Cigarette Lighter – Multiple
$ 16
      Console – Second Row Mini Van
$235
Cup Holder
$  15
Cup Holder – Multiple
$ 30
Dirty Interior
$  35
Dome Light Cover
$   5
Dome Light Cover - Multiple
$ 10
DVD Remote
$ 48
DVD Wireless Headphone
$ 55
Emergency Highway Package
$ 144
Floor Mat – Cargo Area – SUV and Van   ‘05 and Subsequent MY
$50
Floor Mat Set – Front – Passenger Car - ‘05 and Subsequent MY
$34
Floor Mat Set – Front – SUV                   ‘05 and Subsequent MY
$40
Floor Mat Set – Front – Van                     ‘05 and Subsequent MY
$22
Floor Mat Set – Rear – Passenger Car    ‘05 and Subsequent MY
$24
Floor Mat Set – Rear – SUV                   ‘05 and Subsequent MY
$45
Floor Mat Set – Rear – Van                      ‘05 and Subsequent MY
$30


--------------------------------------------------------------------------------



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
    



      Foot Pedal Pad
$5
      Foot Pedal Pad – Multiple
$10
Hanger Hook
$   5
Hawaii Outer Island Shipping Fee
$  75
     Hawaii Ship Back Surcharge
$450
Interior Emblem
$   8
Interior Emblem – Multiple
$ 16
Key - Electronic Engine
$  27
Key – Engine
$   4
Key – Trunk
$   4
Keyless Remote (1) Includes programming
$  65
Keyless Remote (2) Includes programming
$120
Keyless Remote Reprogram 1 or 2
$ 30
Manual – All Other
$  10
Manual – Cadillac
$  25
MET Verification
$75
Misc. MET #1
$ 10
Misc. MET #2
$ 20
Misc. MET #3
$ 30
Mobile Office Package
$204
On Site Repair Verification
$ 75
Onstar Antenna (Glass Mounted)
$ 32
Organizer Package Cargo
$120
Pontiac Aztek Cooler
$ 65
Radio Knob
$   5
Repair Verification
$ 75
Seat Belt Molding
$   5
Spare tire cover (Passenger car - trunk)
$45
Trunk Mat – Cadillac
$  34
U – Van Air Kit
$101
EXTERIOR
 
Antenna Mast
$   8
Convertible Boot – Center Cover
$192
Convertible Boot – Outer Cover
$377
Convertible Boot Bag
$  55
Hood Ornament
$  25
Plastic Lug Nut Cover
$  13
Spare Tire Cover – Truck only
$  72
Spare Tire Hanger – Van
$  50
Windshield Glass
$210





To facilitate throughput of the vehicle, the MET item value is not charged
against the $400 damage allowance.


--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      


MISCELLANEOUS – MET ITEM


The MET program also includes the acceptance of vehicles with miscellaneous
missing or broken items to facilitate vehicle turn-ins.  Examples of these items
are:
 


 
Ø  
Missing/broken knobs and switches

Ø  
Loose rear speaker wires

Ø  
Missing windshield washer cap

Ø  
Missing emblems



 
The MET codes for these items reflect a flat rate charge as follows:
  
MET #1………………………$10 
MET #2………………………$20 
MET #3………………………$30
 
 
Hawaii Outer Island Shipping Fee……………………………………….…….….…   $75 
 
Hawaii Ship-Back Surcharge. ………………………………………..…...…..… $450 
 
“Poor Prior Repairs” – Maximum……………………………………………………    $500
  
Vehicles will be accepted with “Poor Prior Repairs” up to $500 and charged as a
MET item if requested by the Daily Rental Company (refer to I-D, Damage
Allowance, Normal Wear and Tear).
 

--------------------------------------------------------------------------------



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

EXHIBIT D, 1 of 2


MID – RAIL ASSEMBLY


The Mid – Rails are structural components located directly below the occupant
compartment of a vehicle just inboard of the inner rocker panel.  They are
welded to the Torque Box and the vehicle floor pan.
  
A.  
ACCEPTABLE DAMAGE

 
1.  
Minor dents in the Torque Box Cover not caused by collision.

2.  
Minor dents in the surface of the Mid-Rail that do not bulge, dent or in anyway
deform the sides of the rail.

3.  
Stamped holes in the Mid - Rail that are enlarged or deformed but not torn.

4.  
Scrapes and scratches confined to the surface of the Mid-Rail not exceeding 12”.

5.  
Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs and
Fixtures.

 
B.  
REPAIRS

 
1.  
There are no acceptable or approved repairs.

 
C.  
CAUTIONS / CONCLUSION

 
1.  
TIE DOWN HOLES

 
a.  
Mid – Rails are not a component of vehicle tie down.  Stamped holes in the Mid –
Rail cannot not be used for vehicle tie down. Tie down slots are typically 18mm
X 35mm reinforced slots in the underbody.  Four to six slots per vehicle are
engaged via common hardware to secure a vehicle to commercial transportation
equipment.

 
2.  
JACKING AND LIFTING

 
a.  
Significant damage to the Mid – Rail can occur from improper lifting.

b.  
Reasonable care should be taken when jacking or lifting any vehicle.  Proper
jack and hoist placement locations are shown in the vehicle’s Owners Manual and
Shop Manual.



 



--------------------------------------------------------------------------------


 
 

 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

 
                                   EXHIBIT D, 2 0f 2
 


 
ENGINE CRADLE
  
The engine cradle is generally the lowest part of the vehicle.  Due to its
location on the vehicle, it is subject to abrasions, scarring, and minor denting
from road debris.  These conditions are normal and not indicative of a product
failure or evidence of prior front-end damage.


Upon inspection, minor conditions such as the above are to be noted, as
non-chargeable as long as there is no disclosure of prior damage or repair to
the front of the vehicle, or evidence of misalignment.  The Turn Back Guidelines
clearly allow the Rental Account to replace the engine cradle, as it is a bolt
on part.  Sectioning or pulling this part is not allowed.


 

--------------------------------------------------------------------------------


 

 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      




EXHIBIT E: 1 OF 4
ATTENTION:  Some of the return sites listed below are located at an
auction.  Please note the address is where the vehicles are to be returned and
not necessarily the auction address.


GM REMARKETING VEHICLE TURN-IN LOCATIONS
The turn in locations listed below are at GM's discretion, and are subject to
change.
 

 
Alabama
ADESA BIRMINGHAM
804 Sollie Dr.
Moody, AL 35004-0817
(205) 640-7761
 
Colorado
MANHEIM’S DENVER AUTO
AUCTION
17500 West 32nd Avenue
Aurora, CO 80011
(303) 340-3518
 
Arizona
EL MIRAGE DIST. CENTER
11925 West Thompson Ranch Road
El Mirage, AZ 85336
(623) 875-2967
 
Connecticut
SOUTHERN AUTO AUCTION
164 South Main St.
East Windsor, CT  06088-0388
(860) 292-7550
 
California
RICHMOND DIST. CENTER
861 Wharf Street
Richmond, CA 94804
(510) 232-9883
 
Florida
ORLANDO DIST. CENTER
1600 Pine Avenue
Orlando, FL 32824
(407) 438-5505
 
SAN BERNARDINO DIST. CENTER
1698 Santa Fe Way
San Bernardino, CA 92410
(909) 381-9050
JACKSONVILLE DIST. CTR.
5761 West 12th Street
Jacksonville, FL  32254
(904) 786-3990
 
 
MANHEIM’S SOUTHERN CALIFORNIA AUTO AUCTION
10873 Elm Street, 2nd floor
Fontana, CA 92337
909 829-1825
 
PALM CENTER DIST. CENTER
15400 Corporate Road West
Jupiter, FL 33478
(561) 625-9615
 
SAN DIEGO DIST. CENTER
1300 Crosby Street/Cesar Chavez Pky.
San Diego, CA 92113
(619) 231-4710
TAMPA DIST. CENTER
7001 Anderson Road
Tampa, FL 33634
(813) 888-9469
Fremont Marshalling Yard
6700 Stevenson Blvd.
Fremont, CA 94538
510-668-1240
Georgia
ATLANTA AUTO AUCTION
4900 Buffington Rd.
Red Oak, GA  30272
(404) 895-7376
 




--------------------------------------------------------------------------------


 

 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      





Hawaii
HONOLULU DIST CENTER
Pier 51 B
Sand Island Road
Honolulu, HI 96819
(808) 848-8146
 
Maryland
BALTIMORE / JESSUP
8459 Dorsey Run Road
Jessup, MD 20794
(301) 604-7316
 
 
MAUI DIST CENTER
Pier 1 - 105 Ala Luna Street
Kahului, HI 96732
 
Massachusetts
ADESA BOSTON / FRAMINGHAM
63 Western Avenue
Framingham, MA 01701
(508) 620-2959
 
Idaho
IDAHO AUTO AUCTION
7355 Eisenman Rd
Boise, ID 83716
208-395-3111
 
Michigan
WOODHAVEN DIST. CENTER
21100 Hayden Drive
Woodhaven, MI  48183
734-675-5139
 
Illinois
MANHEIM’S ARENA AUTO AUCTION
550 South Bolingbrook Drive
Bolingbrook, IL 60440
(630) 783-1261
FLINT / COLDWATER
1245 East Coldwater Road
Flint, MI 48505
(810) 785-3077
Indiana
ADESA INDIANAPOLIS
2950 East Main Street.
Indianapolis, IN 46168
(317) 838-5777
 
Minnesota
MANHEIM’S NORTHSTAR AUTO AUCTION
CANTERBURY PARK
1100 Canterbury Road
Shakopee, MN 55379
(952) 403-9560
 
Kentucky
MID-AMERICA AUTO AUCTION
620 West Shipp Avenue
Louisville, KY 40208
(502) 479-9649
Mississippi
MISSISSIPPI AUTO AUCTION
7510 US Hwy. 49 North
Hattiesburg, MS  39402
(601) 296-0201
 
Louisiana
SHREVEPORT AUTO AUCTION
7666 Highway 80 W.Shreveport, LA 71109(318) 938-7903 x425
Missouri
METRO AUTO AUCTION OF KC
1121 S.E. Browning
Lee’s Summit, MO 64081
(816) 246-6008
 
 
MANHEIM’S ST. LOUIS
AUTO AUCTION
13813 St. Charles Rock Road
Bridgeton, MO  63045
314-298-2175
 


--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

 
Nebraska
OMAHA AUTO AUCTION
9201 S. 144th St.
Omaha, NE  68138
(402) 894-5855
North Dakota
TRI-STATEAUTO AUCTION
1650 East Main Ave.
West Fargo, ND 58078
701-282-8203 x139
 
Nevada
BRASHER’S RENO AUTO AUCTION
6000 Echo Ave.
Reno, NV 89506
(775) 828-3427
 
Ohio
           COLUMBUS FAIR AA
           5050 Groveport Road
           Columbus, OH 43207
           (614) 497-1710
 
 
MANHEIM’S GREATER NEVADA AUTO AUCTION
6600 Auction Lane
North Las Vegas, NV 89165
(702) 632-1249
 
LORDSTOWN DIST. CENTER
            2188 Lyntz Road
           Warren, OH 44481
           (330) 824-9015
New Jersey
PORT NEWARK DIST. CENTER
Lot B Craneway Street
Port Newark, NJ 07114
(973) 274-1737
 
Oklahoma
DEALERS AUTO AUCTION OF
OKLAHOMA CITY
2900 West Reno Ave.
Oklahoma City, OK  37107
(405) 290-7192
 
New Mexico
ALBUQUERQUE AUTO AUCTION
102 Woodward
Albuquerque, NM  87102
(505) 242-3808
 
Oregon
PORTLAND AUTO AUCTION
3000 North Hayden Island Dr.
Portland, OR 97217
(503) 286-8884
 
New York
ADESA BUFFALO
12200 Main Street
Building B
Akron, NY 14001
(716) 542-4403
 
Pennsylvania
BUTLER AUTO AUCTION
145 Lindsay Road
Zelienople, PA 19014
(724) 631-0094
 
STATE LINE AUTO AUCTION
830 Talmadge Hill Road
Waverly, NY 14892
(607) 565-3533
TWIN OAKS DIST. CENTER
147B Conchester Hwy.
Aston PA 19041
(610) 485-8120
 
 
North Carolina
STATESVILLE AUTO AUCTION
I-77 and Hwy 21 North
Statesville, NC  28676
(704) 876-6920
 
South Carolina
Manheim's Darlington Auto Auction
AKA Clanton’s
Hwy. 34 West
1111 Harry-Bird Hwy.
Darlington, SC  29532
(843) 393-2000




--------------------------------------------------------------------------------


 

 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

 


TennesseeADESA MEMPHIS
5400 Getwell Rd.
Memphis, TN  37210
(901) 365-8978
 
Washington
TACOMA DIST. CENTER
2810 Marshall Ave. Suite “B”
Tacoma, WA 98421
(253) 719-1761
 
Tennessee
NASHVILLE AUTO AUCTION
8400 Eastgate Blvd.
Mt. Juliet, TN  37122
(615) 773-4961
 
Wisconsin
MANHEIM’S METRO MILWAUKEE AUTO AUCTION
2833 South 27th Street
Franksville, WI 53126
(262) 824-2529
 
Texas
MANHEIM’S SAN ANTONIO AUTO AUCTION
2042 Ackerman Road
San Antonio, TX  78219
(210) 447-0348
 
 
PEARLAND MARSHALLING YARD
8706-A Villa Drive
Houston, TX 77061
(713) 454-1125
 
MANHEIM’S BIG “H” AUTO AUCTION
14450 West Road
Houston, TX 77041
(281) 955-4654
 
MANHEIM’S DALLAS AUTO AUCTION
2620 S. Ledbetter
Dallas, Texas 75211
214-467-6365
 
 
Utah
UTAH AUTO AUCTION
1650 W. 500 South
West Bountiful, UT 84087
(801) 299-9871
 


--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      


EXHIBIT F




GM Approved 2007 MY Replacement
Tire Table




For Electronic Receipt,
See Replacement Tire Table.xls file





--------------------------------------------------------------------------------


 

 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      



EXHIBIT G


MET Tire Program Replacement Tires




A MET code will be applied in the event a tire does not comply with certain
parameters.


There are many advantages for such a program. For the Rental Companies, it will
eliminate the delay in processing the vehicle for payment; reduce the necessity
for the administrative expense of removal and return of the vehicle in the event
a tire must be replaced.  It will reduce the time and expense of  for the gate
release and re-inspection, and finally, it will improve the throughput for
General Motors. The MET Charges are as follows:

 
MET Number
 
Tire Size
 
MET Charge
00000168
 
13 Inch
 
$110.00
00000169
 
14 Inch
 
$120.00
00000170
 
15 Inch
 
$130.00
00000171
 
16 InchP
 
$160.00
00000207
 
16 InchU
 
$195.00
00000208
 
16 InchT
 
$210.00
00000206
 
17 Inch All
 
$240.00
00000607
 
18 Inch All
 
$250.00
00000609
 
20 Inch All
 
$310.00

 
Legend:
P – Passenger Car
U – Venture, Silhouette and Montana Vans
T – Blazer, TrailBlazer, Envoy, Bravada Sport Utilities, Light Truck
Exceptions:


Since the turn-back locations have no repair facilities and space is limited, a
vehicle returned with a flat tire will not be accepted. Moreover, the Tire MET
charges for a vehicle is limited to two (2) tires per vehicle and any mismatched
or incorrect tires will not be considered for the MET tire program.  Since we
have assured the Auctions we will monitor this activity and keep it to a minimum
as indicated by the Rental Companies, GM will maintain the option to cancel the
program.


If there are any questions, please contact your GM Representative in the GM
Remarketing Department.


 

--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      


EXHIBIT H


GM WINDSHIELD GLASS MANUFACTURERS


AP Technoglass
Asahi / Asahi of America
Carlex
Pilkington
Guardian
L.O.F.
PPG
Sekurit
Vitro / Crinamex





--------------------------------------------------------------------------------



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

 


EXHIBIT I


TITLE SHIPPING and HANDLING PROCEDURE


This procedure will assure timely payment and processing of returned rental
vehicle(s) to General Motors.  All titles must be received within three (3)
Business days of the vehicle’s return to retain the original return date.  All
titles must be sent to the SGS Title Center to the address below:


SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
704-997-1082


Furthermore, all title shipments to the title center must contain a packing
list.  The packing list must contain the following information:


Company name and address
Contact name and phone number
FAX number
 
Full Vehicle Identification Number (VIN), for each title in the package.



An example of a packing list is shown below.  For packages containing more than
ten titles, e-Mail an Excel Spreadsheet with a list of the full VIN for all
titles to be sent to, Mike.Guthrie@sgs.com or susan.miller@sgs.com at the SGS
Title Center.  The spreadsheet should contain the same contact information shown
above for a packing list.  The Title Center will enter the VIN list into their
system and use it to verify the titles have been received and processed.  The
sender will be notified of any missing or incorrect titles.


SAMPLE PACKING LIST




PACKING LIST


Friendly Rent A Car
123 USA Drive
Anywhere, USA 12312


John Doe
Phone                    123-123-4567
FAX                      123-123-7654




Full VIN for each title contained in the package.




--------------------------------------------------------------------------------




 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

 




EXHIBIT J


Aluminum Wheel Repair Guidelines


The following guidelines have been established to define the extent of
repairable damage to an aluminum / alloy wheel.  The charge for wheels damaged
as described below including mounting and balancing will be as follows:  All car
and truck aluminum clear coat or paint $165.00, all car and truck polished
aluminum $235.00, all car and truck chrome plated aluminum or steel $205.00.


·  
The damaged area to be repaired cannot exceed 90 degrees of the wheel’s
circumference, see chart below.

·  
Curb rash is defined as a scrape or gouge to the outboard rim flange.  This is
the part of the wheel where a clip-on balance weight would attach.



[aluminumwheel-1.jpg]


·  
On a flanged wheel (one that will accept a clip-on balance weight), the damage
cannot be deeper than 7 mm or (9/32”) 0.280”, which is the approximate distance
to the surface where the lead or steel weight rests.

 
            
7 MM or (9/32”) 0.280”
Wheel Weight Flange = 7 MM


    [aluminumwheel-2.jpg]


--------------------------------------------------------------------------------



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      





·  
On a flangeless wheel (one that will not accept a clip-on balance weight), the
damage cannot be deeper than 3 mm or (1/8”) 0.120”.



3 MM or (1/8”) 0.120”
 
    [flangelesswheel.jpg]


·  
Damage to any other part of the wheel or damage to the rim flange exceeding the
above conditions is not repairable and would require replacement.

·  
A wheel with a crack or dent of any type is not acceptable for repair.



ALLOWABLE WHEEL DAMAGE AREA IN INCHES
WHEEL SIZE
CIRCUMFERENCE
90 DEGREE DAMAGE AREA IN INCHES
14”
44”
11”
15”
47”
12”
16”
50”
12”
17”
54”
14”
18”
57”
14”
20”
63 ”
16”







Only GM Approved Wheel Refinisher:  Transwheel Corp.  1-800-892-3733





--------------------------------------------------------------------------------



 
Attachment 1C and 3C


GENERAL MOTORS 2007 CALENDAR YEAR
DAILY RENTAL GUARANTEED RESIDUAL PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 19, 2007
      

 




EXHIBIT K


COMMONLY USED DAMAGE CHARGES


The following table shows commonly used damages and their related charges.  Some
of these damages and charges are new for 2007.  This chart is meant to assist in
proper pricing of certain common damages.  All charges are current chargeable
damage unless otherwise specified.


Damage Description
Severity
Charge
Carpet punctured
¾ inch or less in diameter.
$50.00
Carpet torn or cut
2 inches or less.
$125.00
Carpet or upholstery stain
Mostly dirt that is removable during normal reconditioning.
No Charge
Carpet or upholstery stain
Stain will require some additional effort to remove during reconditioning such
as minor spills, etc.
$35.00 interior stain not same as MET dirty interior charge.
Heavy carpet stain.
Heavy stain in carpet from soft drink or other highly colored liquid, e.g. Red
or Purple.
$65.00 Bleach and dye per section. Carpet only.
Alloy Wheel
Maximum of two (2) scratches or scuffs to the surface not penetrating through to
the base material that are no longer than 1 1/2 inches and no wider then 1/4
inch.
No Charge
Alloy Wheel
Abrasions and light scratches, that do not penetrate the base material, to the
outer one (1) inch of the edge of an Aluminum or Alloy wheel that can be removed
with light sanding are acceptable.
$50.00 MET Appearance charge.
Alloy Wheel
Scratches, scuffs or gouges that remove base material or distort the outer edge
of the wheel can be repaired, see Exhibit J page 30 for additional detail.
1. $165.00 All car and truck painted or clear coat.
 
2. $205.00 All car and truck chrome plated aluminum or steel.
 
3. $235.00 All car and truck brightly polished aluminum.
 
Alloy Wheel
Damage other than stated above, see Exhibit J.
Wheel replacement RIMS Pricing.
$387.00 Car
$291.00 Truck









--------------------------------------------------------------------------------


 
[logo.jpg]
2008MY
VOLUME/INCENTIVE DETAIL
ATTACHMENT 2
     VN9                003-AVIS
BRANDS
INITIAL CONTRACT
Sep-07
Oct-07
Nov-07
Dec-07
Mar-08
Jun-08
Jul-08
Aug-08
RECON
TOTAL REVISION
REVISED CONTRACT
REVISED VS INITIAL
 
$ P/U
EXTENDED INCENTIVE
AVEO
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
COBALT
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
G5
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ASTRA
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
VIBE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
HHR
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL SM / COMPACT
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
CLASSIC
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
MALIBU 386
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
G6 NON-CONV
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
G6 CONVERTIBLE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
AURA
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
G8
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
MONTE CARLO
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
GTO
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL MIDSIZE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
LACROSSE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
IMPALA
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
GRAND PRIX
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
LUCERNE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL FULLSIZE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
DTS
[REDACTED]
-
-
-
-
-
-
-
-
-
 
[REDACTED]
-
 
[REDACTED]
[REDACTED]
STS
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SRX
[REDACTED]
-
-
-
-
-
-
-
-
-
 
[REDACTED]
-
 
[REDACTED]
[REDACTED]
CTS
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
XLR
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAAB 9-2X
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAAB 9-7X
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAAB 9-3
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAAB 9-5
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL LUXURY
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
VUE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
H2
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
H3
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
TRAILBLAZER
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ENVOY
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
RAINIER
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SSR
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SRX
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
TAHOE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
YUKON
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ESCALADE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SUBURBAN
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
YUKON XL
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL UTILITY
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SIERRA 900
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SILVERADO 900
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
CANYON
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
COLORADO
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
AVALANCHE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL PICKUP
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SOLSTICE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SKY
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
CORVETTE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL SPORT
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ENCLAVE
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
EQUINOX
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
TORRENT
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ACADIA
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
OUTLOOK
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL CROSS OVER
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
 
[REDACTED]
UPLANDER
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
EXPRESS
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
EXPRESS CUTAWAY
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
EXPRESS CARGO
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAVANA
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
RELAY
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL VAN
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 
                         
 
[REDACTED]
[REDACTED]
 08MY GRAND TOTAL
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 
                         
 
[REDACTED]
 
 GRAND TOTAL
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 

 Date                        Avis
Approved                                 General Motors Approved


--------------------------------------------------------------------------------



Attachment 3
 
[logo.jpg]


GENERAL MOTORS CORPORATION
2008MY SHORT-TERM YT1 - DAILY RENTAL PURCHASE PROGRAM GUIDELINES


 1.
PROGRAM NAME AND NUMBER:



 
2008 Model Year Short-Term Daily Rental Purchase Program for Daily Rental
Operators

 
Program Code:  YT1

 
Program No. 03-08-GRP1-3



 2.
PROGRAM DESCRIPTION:



 
To provide General Motors dealers certain purchase information on selected 2008
model year passenger cars and light duty trucks sold and delivered by GM dealers
to qualified daily rental operators and eligible for purchase by General Motors
in accordance with the guidelines herein.



 
This program contains the following attachments:



Attachment  3A:
Vehicle Depreciation Rates

Attachment  3B:
Required Minimum Equipment Levels

Attachment  3C:
GM 2007CY Daily Rental Guaranteed Residual Program Process, Procedures, And
Return Standards



 3.
PROGRAM ALLOWANCES:



 
The purchase amount shall be calculated beginning with dealer invoice including
freight.  Deducted from Dealer Invoice will be depreciation factored on the
monthly depreciation rate times 12 months and divided by 365 days in the year
multiplied by the number of days in service determined by the day the vehicle is
returned to and accepted by General Motors in accordance with GM Turnback
Standards & Procedures (Attachment 3C).



 
-
Return purchase amount will be net of calculated depreciation and applicable
damage including MET items and/or mileage penalties as well as any other
applicable administration fees as noted in the GM Turnback Standards &
Procedures      (Attachment 3C).



 
-
In-service date shall be five (5) days following the expiration in-transit date
as shown on the factory invoice.



-           Out-of-service date shall be the date the vehicle is returned to an
approved GM turn-insite provided the rental fleet customer meets all program
parameters and completes thesign-off procedures.


 
Vehicles are not eligible for Preferred Equipment Group (P.E.G.)/Option package
discounts.



The following models are not eligible:  Van Conversions (including Hi-Cube and
Step-Van), Full Size Cargo Vans, Hummer H1, Saturn Astra, and Select Saab
Models.




--------------------------------------------------------------------------------


Attachment 3



 
Vehicles delivered from dealer inventory are not eligible for enrollment in the
2008 Daily Rental Purchase Program.



4.           ORDER/ DELIVERY/IN-SERVICE/PRODUCTION PERIOD:


 
Order - beginning with announcement of the 2008 model year program and ending
when dealers are notified that 2008 model year orders are no longer being
accepted.



Fleet Order
Type                                                                           FDR
Mandatory Ordering
Options                                                     VN9 + YT1
Customer Assigned
UPC                                                                           
Minimum
Equipment                                                                     See
Attachment 3B


Delivery
All eligible units must be delivered to the ultimate customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.
 


 
All deliveries to customers with a valid Fleet Account Number (GM FAN) must be
reported as fleet deliveries regardless of order type.



Required Fleet Delivery
Type                                                        020 – Daily Rental


 
IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build in a requested time frame.



 
In-Service Requirements

 
Minimum In-Service Period - 5 months

 
Maximum In-Service Period - 12 months

 
Mileage Requirements:

-           0-150 days in Service - 19,000 Free Miles
 
-
151-365 days in Service - 24,000 Free Miles

 
-
Excess Mileage Charge:  $0.40/excess mile



 
All units to be purchased by General Motors Corporation under this program must
be returned and accepted by July 31, 2009.  Non-returned vehicles must remain in
service a minimum of six (6) months (180 days) from in-service date as noted on
page 1 of these program guidelines.  GM reserves the right to audit the rental
company to ensure compliance with the minimum six (6) month in-service
requirement.  Frame, fire and/or water damaged vehicles which are ineligible for
purchase have no minimum in-service period.  Documentation on these vehicles
must be retained on file for audit purposes.



5.
ELIGIBLE MODELS/REQUIRED OPTIONS AND/OR ORDER TYPES:



 
Eligible models are all new and unused 2008 General Motors models, specified on
Attachment 3A, with required minimum factory installed equipment levels
specified on Attachment 3B and processing options ordered for qualified daily
rental operators for use as daily rental vehicles and delivered by GM dealers.


--------------------------------------------------------------------------------


Attachment 3



 
All qualified fleet orders for eligible models received from dealers must
contain a valid Fleet Order Type.



 
Ordering Instructions:  All purchase orders must contain fleet processing option
VN9, YT1 and your customer UPC processing code.  Vehicles must be ordered with
minimum option requirements specified on Attachment 3B.



 
Dealer must take full responsibility for including the proper processing option
on all orders.  Should errors occur in the ordering of vehicles, resulting in
diversions or re-invoicing, the dealer may be charged an administrative fee.



 
All qualified fleet orders for eligible models received from the dealer must
contain the Fleet Account Number (GM FAN) of record and account name.



 
The ordering entity is responsible for checking dealer order acknowledgements to
verify accuracy of order submitted.  Qualifying dealer orders currently on hand
or in the system can be amended or canceled and reordered if they have not been
released to production and the appropriate codes are included.  This is the
ordering dealer's responsibility.



 
Fleet orders submitted with Fleet Processing Option VN9 and incompatible retail
incentive options will be rejected with an error message.



 
Colors Not Eligible for Purchase - Refer Mandatory Optional Equipment.



 
Required Options - Processing Option VN9+YT1 and your customer assigned UPC
processing code must be ordered by the dealer on purchase vehicles to be
enrolled in the 2008 Model Year Daily Rental Purchase Program.  Processing
Option VN9 will provide a net invoice - less holdback.



 6.
COMPATIBLE INCENTIVE/ALLOWANCE PROGRAMS:



 
Vehicles enrolled in the 2008 Model Year Daily Rental Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer
Rent A Car program.



 7.
METHOD OF APPLICATION:  Not Applicable.



 8.
METHOD OF PAYMENT:



 
Check to title holder or financial institution upon receipt and clearance of
proper paperwork at an approved GM turn-in site and General Motors Corporation.



 
Purchase payment is made in the form of a check to the title holder or financial
institution at the address shown on the title, or address information received
in the form of a RAVE record, unless prior arrangements are made.



 
The Payment Modification System (PMS) provides an effective method to redirect
purchase checks to lending institutions as co-payee with the titled owner.



 
If a lender and a daily rental operator desire co-payee/redirection, please
direct requests for additional information in writing to:





ACS                                               Yaw Asante
1225 W. Washington                           Ph# 602-797-5342
Suite 300                                                 Fax 602-797-6551
Tempe, Az.  85281-1210                       Yaw.Asante@acs-inc.com
gmincentives@acs-inc.com


9.  
FINAL DATE FOR SUBMISSION OF APPLICATIONS AND RESOLUTION OF ALL APPLICABLE
REJECTS:  Not Applicable



10.  
POLICY FOR CORRECTING VEHICLE PROGRAM STATUS:



Units are eligible to be moved from one program type to another upon submitted
request to General Motors.  Based on verification and approval by General
Motors, vehicles will be invoice adjusted in BARS to reflect a change in program
enrollment.  BARS will electronically transmit an updated Enrollment Record to
RIMS within 3 business days thereby acknowledging the change though out all
General Motors systems.  For example, units can be moved from long-term tiered
depreciation programs to short-term flat rate depreciation programs or vice
versa.  Some examples of acceptable situations are errors due to GM VOMS order
editing tables and customer/dealer order entry (Note:  Examples listed are not
intended to be an inclusive list of acceptable reasons for change.  Other
reasons may also be valid).


General Motors will make every effort to accommodate request to rectify errors
in program status.  Unfortunately General Motors can not correct program status
errors outside of its control.  It is the responsibility of the rental account
to identify such problems and make request on a VIN detail basis prior to the
vehicle entering the auction process.  Changes will not be considered after the
vehicle has a valid Grounding Record in RIMS.


Request for program change on 2008 model year vehicles must be made prior to
December 31, 2008 and 15 business days prior to a valid grounding record in
RIMS.  No change will be considered on in-service vehicles outside of this
policy.


11.  
OTHER PROGRAM GUIDELINES:



 
A.
This is the General Motors guideline regarding the definition of a "rental"
vehicle:



 
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing and not rental and will make the vehicle ineligible for
purchase."



 
In the event a vehicle enrolled in the Daily Rental Purchase Program is found to
be on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for purchase.  If necessary, General
Motors will audit the rental company to ensure compliance with this guideline.



 
 

--------------------------------------------------------------------------------


Attachment 3
 
Attachment 3A
YT1 Parameters and Rates
2008 Model Year Program


Vehicle Segment
Depreciation
Deprecation
 
 
Brand
$/month
 
1st Cycle
2008MY
$/month
 
2nd Cycle
2008MY
Aveo
[REDACTED]
[REDACTED]
HHR
[REDACTED]
[REDACTED]
Cobalt
[REDACTED]
[REDACTED]
Vibe
[REDACTED]
[REDACTED]
Astra
[REDACTED]
[REDACTED]
G5
[REDACTED]
[REDACTED]
     
G6
[REDACTED]
[REDACTED]
G6 Convertible
[REDACTED]
[REDACTED]
Malibu
[REDACTED]
[REDACTED]
Classic
[REDACTED]
[REDACTED]
Impala
[REDACTED]
[REDACTED]
Grand Prix
[REDACTED]
[REDACTED]
G8
[REDACTED]
[REDACTED]
LaCrosse
[REDACTED]
[REDACTED]
Aura
[REDACTED]
[REDACTED]
     
Solstice
[REDACTED]
[REDACTED]
Sky
[REDACTED]
[REDACTED]

Lucense
[REDACTED]
[REDACTED]
     
DTS
[REDACTED]
[REDACTED]
STS
[REDACTED]
[REDACTED]
CTS
[REDACTED]
[REDACTED]
SAAB 9-3
[REDACTED]
[REDACTED]
SAAB 9-5
[REDACTED]
[REDACTED]
Corvette
[REDACTED]
[REDACTED]
XLR
[REDACTED]
[REDACTED]
SRX
[REDACTED]
[REDACTED]

Uplander
[REDACTED]
[REDACTED]
Colorado
[REDACTED]
[REDACTED]
Canyon
[REDACTED]
[REDACTED]
VUE
[REDACTED]
[REDACTED]
Equinox
[REDACTED]
[REDACTED]
Torrent
[REDACTED]
[REDACTED]
Acadia
[REDACTED]
[REDACTED]
Outlook
[REDACTED]
[REDACTED]
Enclave
[REDACTED]
[REDACTED]
TrailBlazer
[REDACTED]
[REDACTED]
Envoy
[REDACTED]
[REDACTED]
Hummer H3
[REDACTED]
[REDACTED]
Hummer H2
[REDACTED]
[REDACTED]
 
 
 
Express Van
[REDACTED]
[REDACTED]
Savana Van
[REDACTED]
[REDACTED]
Silverado/Avalanche
[REDACTED]
[REDACTED]
Sierra
[REDACTED]
[REDACTED]
Tahoe
[REDACTED]
[REDACTED]
Yukon
[REDACTED]
[REDACTED]
Suburban
[REDACTED]
[REDACTED]
Yukon XL
[REDACTED]
[REDACTED]
     
Escalade
[REDACTED]
[REDACTED]

 
Comments
 
Holding Period
5 month min - 12 month maximum
 
Damage Allowance - $400
 
151-365 days in Service
24,000 Free Miles
$0.40 /mile mileage penalty
 
In-Service Date (Expiration in Transit + 5 Days):
 
First Cycle - Up To January 15, 2008
Second Cycle - January 16-2008 and Beyond
 
0-150 days in Service
19,000 Free Miles


--------------------------------------------------------------------------------


 
Attachment 4
 
[logo.jpg]
 

 
GENERAL MOTORS CORPORATION
2008 MODEL YEAR PURCHASE-RENTAL RECLASSIFICATION PROGRAM


1.
PROGRAM NAME AND NUMBER:



 
2008 Model Year Purchase-Rental Reclassification Program for Daily Rental
Operators

 
Program Code:  CDZ

 
Program No. 04-08RCL-1



 2.
PROGRAM DESCRIPTION/RULES:



 
Vehicles eligible for the repurchase-rental reclassification program must have
an average of [REDACTED] miles prior to resale in the used car market.  Eligible
GM models are detailed in Attachment 4A.  It is the rental account’s
responsibility to maintain on file verification of vehicle mileage at the time
the vehicle is sold in the used car market.  GM reserves the right to audit the
rental company to insure compliance with this guideline.  Excluded from the
mileage average would be those units deemed total loss damage/scrapped units as
identified in a total application verification file submitted by the rental
account, which will include units ineligible for return under the program
guidelines, in conjunction with the electronic data file required for RIMS
processing.
 
Rental customers must submit [REDACTED] of the total agreed to contractual
volume (excluding any rejected turnback units), before GM will process a
reclassification application.  All submissions must be identified by VIN through
electronic media transmission to GM – (C3 De-Enroll File Format.) Once
processed, these units will be identified in the GM’s auction system (RIMS) as
permanent auction rejects and will be ineligible for return to GM.


Rental customers may post repurchase daily rental purchase vehicles for sale on
GMAC’s SmartAuction website before being returned to GM.  However, vehicles
posted for sale must be de-enrolled from the repurchase program (whether they
sell on SmartAuction or not).  They may be included in the reclassification
program subject to the other terms and conditions of this Program.


Permanently rejected auction vehicles are also considered ineligible for
reclassification incentive allowances (See Attachment 4A for specific incentive
allowances) and will not count toward the [REDACTED] submission.  No exceptions
will be made, including but not limited for reasons of frame, fire or flood
damage, for the 2008 model year reclassification program.


Vehicles previously turned-in and accepted by a GM-Sponsored Auction location
are not eligible for reclassification.


Vehicles selected for reclassification by the rental customer, which are not
deemed “permanent rejects” must have been used exclusively in daily rental
business, and must comply with the terms and conditions outlined in GM's
National Fleet Purchase Program for the appropriate 2008 model year.
 

--------------------------------------------------------------------------------


 
 
Attachment 4

 
3.
APPLICATION FOR PAYMENT:



Application for payment will be accepted on a quarterly basis.  Reclassification
applications must be submitted to RIMS using an FTP service i.e. FileDrive in
the DE_ENROLL file format.


Final date of submission for payment for the 2008 Model Year:  June 30, 2010.


4.
OTHER PROGRAM GUIDELINES:



 
Rental customer agrees to retain any documents or records relevant to vehicles
purchased under this program and/or claims submitted for payment under this
program for two years after the close of this program.  Rental customer agrees
to permit any designated representative of GM to examine audit and take copies
of any accounts and records the rental customer is to maintain under this
program.  The rental customer agrees to make such accounts readily available at
its facilities during regular business hours.  GM agrees to furnish the rental
customer with a list of any reproduced records.



GM reserves the right to cancel, amend, revise or revoke any program at any time
based on its sole business judgements.  Final decisions in all matters relative
to the interpretation of any rule or phase of this activity rests solely with
General Motors.


--------------------------------------------------------------------------------



[logo.jpg]
 
2008MY
RECLASS INCENTIVE DETAIL
ATTACHMENT 4A
 
RECLASS                    00300-AVIS
BRANDS
RECLASS
AMOUNT
AVEO
[REDACTED]
COBALT
[REDACTED]
G5
[REDACTED]
ASTRA
[REDACTED]
VIBE
[REDACTED]
HHR
[REDACTED]
 TOTAL SM / COMPACT
 
CLASSIC
[REDACTED]
MALIBU 386
[REDACTED]
G6 NON-CONV
[REDACTED]
G6 CONVERTIBLE
[REDACTED]
AURA
[REDACTED]
G8
[REDACTED]
 TOTAL MIDSIZE
 
LACROSSE
[REDACTED]
IMPALA
[REDACTED]
GRAND PRIX
[REDACTED]
LUCERNE
[REDACTED]
 TOTAL FULLSIZE
 
DTS
[REDACTED]
STS
[REDACTED]
SRX
[REDACTED]
CTS
[REDACTED]
XLR
[REDACTED]
SAAB 9-2X
[REDACTED]
SAAB 9-7X
[REDACTED]
SAAB 9-3
[REDACTED]
SAAB 9-5
[REDACTED]
 TOTAL LUXURY
 
VUE
[REDACTED]
H2
[REDACTED]
H3
[REDACTED]
TRAILBLAZER
[REDACTED]
ENVOY
[REDACTED]
TAHOE
[REDACTED]
YUKON
[REDACTED]
ESCALADE
[REDACTED]
SUBURBAN
[REDACTED]
YUKON XL
[REDACTED]
 TOTAL UTILITY
 
SIERRA 900
[REDACTED]
SILVERADO 900
[REDACTED]
CANYON
[REDACTED]
COLORADO
[REDACTED]
AVALANCHE
[REDACTED]
 TOTAL PICKUP
 
SOLSTICE
[REDACTED]
SKY
[REDACTED]
CORVETTE
[REDACTED]
 TOTAL SPORT
[REDACTED]
ENCLAVE
 
EQUINOX
[REDACTED]
TORRENT
[REDACTED]
ACADIA
[REDACTED]
OUTLOOK
[REDACTED]
 TOTAL CROSS OVER
 
UPLANDER
[REDACTED]
EXPRESS
[REDACTED]
EXPRESS CUTAWAY
[REDACTED]
EXPRESS CARGO
[REDACTED]
SAVANA
[REDACTED]
RELAY
[REDACTED]
 TOTAL VAN
 
 
 
 08MY GRAND TOTAL
 


--------------------------------------------------------------------------------



 
Attachment 5
 
[logo.jpg]
 


GENERAL MOTORS CORPORATION
2008 MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES


 1.
PROGRAM NAME AND NUMBER:



 
2008 Model Year National Fleet Risk Purchase Program for Daily Rental Operators

 
Program Code:  VX7

 
Program No. 05-08VX7-1



 2.
PROGRAM DESCRIPTION:



 
This program makes available to General Motor’s dealers and qualified long-term
daily rental fleet customers, allowances on select 2008 model year General
Motors vehicles sold and delivered to qualified long-term daily rental
customers/users.



 
A qualified long-term daily rental fleet customer/user is defined as any company
that purchases and registers or leases five (5) or more new cars and/or trucks
for use in its operations during the current or preceding model or calendar year
or preceding twelve (12) month period or that owns or leases fifteen (15) or
more cars and/or trucks for use in its operations.



 
A qualified long-term daily rental fleet customer/user must have a General
Motors Fleet Account Number (GM FAN) to be eligible for any General motors fleet
incentive.



 
The qualified long-term daily rental fleet user must be the customer who
purchases the vehicle directly from the General motors dealer and who meets the
6 month in-service requirement.



 
This program contains the following attachments:



Attachment 5A:
Required Minimum Equipment Levels



 3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:



Program Start Date:
Opening of 2008 model year ordering system

Program End Date:
When Dealers are notified that 2008 model year fleet orders are no longer being
accepted by General Motors

In-service Period:
Minimum seven (7) months.  If, however, a vehicle has been damaged beyond
repair, i.e., fire, frame, or water damage, etc., and documentation is available
to support the condition, this provision will be waived.



4.
ELIGIBLE MODELS/ALLOWANCES /REQUIRED OPTIONS/ORDER CRITERIA/OTHER
REQUIREMENTS/CHARGEBACK CRITERIA:



 
Eligible Models/Allowances:



 
Units ordered with option VX7 received order date price protection (PRP) and an
invoice credit of $ per unit listed below.

 
 
 

--------------------------------------------------------------------------------


Attachment 5
 
 
$ Per unit – All GM Models Including Saturn & Saab - $0.00

 
(Hummer 1 Units are excluded from this program).



 
Any GM model not specifically noted above is not eligible for this incentive
(VX7).



 
Required Options/Order Criteria:



 
Vehicle purchased under the 2008 Model Year National Fleet Risk Purchase Program
must be ordered with VX7 and appropriate customer identifier as stated in the
contractual agreement and will not be eligible for retail sale incentives.



 
Option - VX7

 
Order Type – FDR (Fleet Daily Rental)



 
Vehicles ordered under the VX7 program are not eligible for the retail
alternative program.  VX7 program incentive amounts are available exclusively to
the ultimate daily rental fleet customer.



Eligible vehicles under the VX7 program are required to comply with minimum
factory installed equipment levels specified (see “2008 MY VX7 Minimum Equipment
File” – Attachment 5A).


 
Other Requirements/Chargeback Criteria:



 
All moneys paid that do not meet the program requirements will be charged
back.  General Motors reserves the right to audit dealer records and disqualify
any sales allowance in the event such sales do not meet the program
guidelines.  All moneys improperly paid will be charged back.



5.
METHOD OF APPLICATION/FINAL DATE FOR SUBMISSION OF APPLICATION & RESOLUTION OF
REJECTS:



Method of Application:
Order Option VX7

Final Date for Submission of Application/Resolution of Rejects:
December 31, 2008



 6.
INCENTIVE CODE/METHOD OF PAYMENT:



Incentive Code:
VX7

Method of Payment:
Invoice Credit



 7.
DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR FLEET CUSTOMERS
(GM FAN HOLDERS):



Delivery Reporting:


 
Vehicles delivered to fleet customers must be reported with one of the following
delivery types under this program.  All deliveries to customers with a valid GM
fleet account number must be reported as fleet deliveries, regardless of order
type.

 
 

--------------------------------------------------------------------------------


Attachment 5
 
 
Del Type Description – Fleet Sales

 
Type – 020 Daily Rental



Compatible Incentive & Allowance Programs:


 
Vehicles delivered to fleet customers with the above delivery type may be
eligible for the following other incentive programs.  Because not all the
programs listed below may be combined with each other, consult the guidelines of
each program in question.  Programs not listed below would not be compatible
unless the specific guidelines indicate otherwise.





 
 


FLEET CUSTOMERS (GM FAN HOLDERS)
 
YES/NO
 
GENERAL
   
GM MOBILITY
(MOB/MOC/R8L)
Y
SALESPERSON / SALES MGR. INCENTIVES
 
N
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL COUPONS/CERTIFICATES/NON-CASH VENDOR
PROGRAMS
 
N
GM BUSINESS CARD
(UDB)
N
CONSUMER CASH
 
N
DEALER CASH
 
N
BONUS CASH
 
N
OPTION PACKAGE DISCOUNTS
 
N
     
PRICING
   
PRICE PROTECTION/BONA FIDE SOLD ORDER
(PPT W/VX7)
N
PRICE PROTECTION/NET INVOICE
(PRP)
Y
     
ORDER/DELIVERY
   
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3)
Y
INTRANSIT INTEREST CREDIT
(C4C)
Y
     
RENTAL
   
REPURCHASE
(VN9)
N
FLAT-RATE
REPURCHASE                                                                
(YT1 THROUGH YT9)
N
RISK
(VX7)
X
GM DEALER RENT-A-CAR
(FKR/FKL)
N
 
(R6D/PBP/PBS)
 
GOVERNMENT
   
PSA/PURA/BID
ASSISTANCE/CE                                                                           
 
N
     
FLEET/COMMERCIAL
   
NATIONAL FLEET PURCHASE PROGRAM
(FVX/FPP)
N
RETAIL ALTERNATIVE                                                      
(CNC/CNE/CSE/CSR/CWE)
N
SMALL FLEET APR ALTERNATIVE
(XMC)
N
GM'S BUSINESS CUSTOMERS CHOICE
 
N
TRUCK STOCKING
(TSI)
N
MOTOR HOME INCENTIVE
(R7Y)
N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
(R6H)
N
RECREATIONAL VEHICLE INCENTIVE
(R6J)
N
DEMO - LIGHT DUTY
DEALER                                                                           
(DEM/DEE)
N
DEMO - LIGHT DUTY SVM
(DES)
N
SIERRA FLEET
PEG                                                                           
(R7F/FLS)
N
FLEET PREFERRED EQUIPMENT GROUPS
 
N
COMPETITIVE ASSISTANCE PROGRAMS
(CAP)
N
     


--------------------------------------------------------------------------------



Attachment 5


 8.
DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR NON-FLEET
CUSTOMERS (NON-GM FAN HOLDERS):



Not Applicable – Customer must be a GM FAN holder and use a fleet order type.




 9.
OTHER PROGRAM GUIDELINES:



 
A.
Delivery data is not required to receive the invoice credit but deliveries
should be reported as soon as the delivery is made.



 
B.
Deliveries through secondary dealer codes are eligible.



 
C.
Customer rebate amount must be spelled out on Buyer’s order, and customer
incentive acknowledgement and/or assignment form is not required.



 
D.
General Motors upfitted vehicles (except RV’s) are eligible provided the vehicle
was purchased directly from GM or from another dealer in the United States and
proved title to the vehicle was retained by the franchised dealer through the
point of sale and delivery to the ultimate fleet customer.  Recreational
vehicles are excluded.



E.  
This incentive program is available exclusively to the ultimate daily rental
fleet customer.



F.  
A qualified fleet customer/user is defined as any company that purchases and
registers or leases five (5) or more new cars and/preceding model or calendar
year or preceding twelve (12) month period or that owns or leases fifteen (15)
or more cars and/or trucks.



G.  
The qualified daily rental fleet user must always be the customer who purchases
the vehicle directly from the General Motors dealer and who meets the in-service
requirement.



H.  
Canceled fleet orders must be credited and rebilled as retail stock.  You should
contact your regional office.



10.
GENERAL POLICY GUIDELINES:



A.  
All General Motors general guidelines and definition of terms relative to
incentive programs that were supplied to your dealership apply to this
program.  Refer to GM dealer sales allowance and incentive manual.



B.  
General Motors reserves the right to cancel, amend, revise or revoke any program
at any time based on its sole business judgment.  Final decisions in all matters
relative to interpretation of any rule or phase of this activity rest solely
with General Motors.



C.  
General Motors reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program guidelines.  All
moneys improperly paid will be charged back to the dealer.

 
 

--------------------------------------------------------------------------------



 
D.  
Dealers must retain records to substantiate their claim to an incentive or
allowance.  All applications which indicate assignment by the customer to the
dealer of a customer incentive must be supported by appropriate documentation
retained in the deal file.  If dealer records do not support the claim, the
dealer will be charged the amount of allowance or incentive paid.



E.  
Any disputes between the customer and the dealer arising from misunderstandings
or ambiguities regarding this program which cannot be resolved by referring to
appropriate customer incentive acknowledgment and/or assignment form (sample
copy displayed in GM dealer sales allowance and incentive manual), the dealer
will incur a debit if the payment has already been credited.



ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE FLEET ACTION
CENTER AT 1-800-FLEET OP OR THE RETAIL SALES GROUP.


--------------------------------------------------------------------------------


 
 
[logo.jpg]
 
VOLUME INCENTIVE DETAIL
ATTACHMENT 6
 
BRANDS
UPLEVEL MODEL CODES
RISK PEN
INITIAL CONTRACT
Sep-07
Oct-07
Nov-07
Dec-07
Mar-08
Jun-08
Jul-08
Aug-08
RECON
TOTAL REVISION
REVISED CONTRACT
REVISED VS INITIAL
 
$ P/U
EXTENDED INCENTIVE
AVEO (4 Door)
1TG69 LT (2)]
[REDACTED]
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
AVEO
ALL OTHER
 
[REDACTED]
                             
COBALT
ALL629 2LT (3)
[REDACTED]
 
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
COBALT
ALL OTHER
                                 
G5
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ASTRA
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
VIBE
ALL OTHER
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
HHR (1LT)
1AS46LT(2)
[REDACTED]
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
HHR
ALL OTHER
 
[REDACTED]
                             
 TOTAL SM / COMPACT
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
CLASSIC (2LT)
1ZT69(3)
[REDACTED]
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
CLASSIC
ALL OTHER
 
[REDACTED]
                             
MALIBU 386
ALL OTHER
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
G6 NON-CONV (GT)
2ZH69 GT (3)
[REDACTED]
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
G6 NON-CONV (GKP)
2ZM69 GXP (4)
[REDACTED]
                               
G6 NON-CONV
ALL OTHER
 
[REDACTED]
                             
G6 CONVERTIBLE
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
AURA
2ZV69 (2)
[REDACTED]
 
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
AURA
ALL OTHER
                                 
G8
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
MONTE CARLO
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
GTO
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL MIDSIZE
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
LACROSSE (CXL)
4WD19 CXL (2)
[REDACTED]
 
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
LACROSSE (CXS)
4WD19 CXS (2
[REDACTED]
                               
LACROSSE
 ALL OTHER
                                 
IMPALA (2LT)
1WC19 LT (3)
[REDACTED]
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
IMPALA (LTZ)
1WU19 LTZ (4)
[REDACTED]
[REDACTED]
                             
IMPALA
ALL OTHER
 
[REDACTED]
                             
GRAND PRIX
ALL OTHER
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
LUCERNE
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL FULLSIZE
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
DTS
ALL OTHER
   
-
-
-
-
-
-
-
-
-
 
[REDACTED]
-
 
[REDACTED]
[REDACTED]
STS
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SRX (1SA)
     
-
-
-
-
-
-
-
-
-
 
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SRX
ALL OTHER
                                 
CTS
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
XLR
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAAB 9-2X
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAAB 9-7X
]
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAAB 9-3
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAAB 9-5
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL LUXURY
]
 
]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
VUE
ALL OTHER
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
H2
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
H3
ALL OTHER
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
TRAILBLAZER
ALL OTHER
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ENVOY
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
TAHOE
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
YUKON
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ESCALADE
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SUBURBAN
ALL OTHER]
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
YUKON XL
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL UTILITY
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SIERRA 900
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SILVERADO 900
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
CANYON
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
COLORADO
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
AVALANCHE
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL PICKUP
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SOLSTICE
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SKY
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
CORVETTE
     
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL SPORT
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
ENCLAVE
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
EQUINOX
1LP26(2)
[REDACTED]
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
EQUINOX
ALL OTHER
 
[REDACTED]
                             
TORRENT
2LG26 AWD (2)
[REDACTED]
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
TORRENT
ALL OTHER
 
[REDACTED]
                             
ACADIA
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
OUTLOOK
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL CROSS OVER
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
 
[REDACTED]
UPLANDER (LEV 2 – CU1221)
CU12216 1LT (2)
[REDACTED]
 
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
UPLANDER
ALL OTHER
                                 
EXPRESS
ALL OTHER
   
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
EXPRESS CUTAWAY
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
EXPRESS CARGO
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
SAVANA
[REDACTED]
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
RELAY
[REDACTED]
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 TOTAL VAN
[REDACTED]
 
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
[REDACTED]
 08MY GRAND TOTAL
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
[REDACTED]
 MEMO
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
 GRAND TOTAL
   
[REDACTED]
-
-
-
-
-
-
-
-
-
-
[REDACTED]
-
 
[REDACTED]
 
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------


Attachment 7

[logo.jpg]
 
 
 
2008MY GM RENTAL ADVERTISING & PROMOTION GUIDELINES
 


1.  
In all mediums, the phrase “X Rental Company features GM vehicles” must be
stated in copy size type, and not in disclaimer size type.  In print this
translates to no smaller than 10 pt. type, and for TV the copy should be larger
than the network standard for legal disclaimers of 22 scan lines.

 


2.  
Please note that the phrase must use the word “vehicles” and not “cars.”


 
3.  
In TV, the phrase must be on the screen long enough for an average person to
notice and read it. For reference purposes, the network standard for the length
of time a legal disclaimer must be on the screen is three seconds for the first
line and one second for the following lines.  Obviously, we would want to be on
longer than this if possible.



 
4.  
A full shot of the vehicle must be displayed, particularly in TV ads.  We prefer
to have our vehicles identifiable by sight as well as in print.



 
5.  
All vehicles must be identified by manufacturer and nameplate, i.e. Chevrolet
Blazer, in print next to the vehicle, as well as in any accompanying copy.



 
6.  
In TV spots, the same identification must be in print or given verbally.



 
7.  
All vehicles used in rental car spots must be stock vehicles, with no
alterations.



 
8.  
Any person in a moving vehicle must be shown with their seatbelt on.  This point
is non-negotiable.



 

--------------------------------------------------------------------------------


 
Attachment 8
 
 
[onstarlogo.jpg]
 


 
EQUIPMENT & SERVICE NOTIFICATION
 
 
New vehicles that include OnStar, and are ordered using a daily rental
order-type designation, will be eligible for one year of OnStar commencing with
the reported new vehicles delivery date.  Unless otherwise stipulated in an
agreement between OnStar and the rental company, only OnStar Safe and Sound
service levels will be available while any vehicle is in daily rental
service.  For daily rental applications, an OnStar blue button press may be
handled by a recorded message or a live advisor.  Specific processes for
managing services like remote door unlocks, stolen vehicle assistance, and
assuring renter privacy are either already in place with the rental company or
will be established upon request.
 


 
Daily rental accounts agree to include the following or other approved language
in the rental contract to describe OnStar services that may be available:
 


 
I understand that my rental Vehicle may be equipped with the OnStar system that
may provide emergency services, navigation assistance, and other OnStar Services
(“Services”) and I expressly authorize the Services.  I understand that Services
are provided subject to the OnStar Terms and Conditions available by calling
1-888-466-7827. SERVICES REQUIRES VEHICLE ELECTRICAL SYSTEM AND EQUIPMENT,
WIRELESS SERVICE AND SATELLITE TECHNOLOGIES TO BE AVAILABLE AND OPERATING FOR
THE ONSTAR SYSTEM TO FUNCTION PROPERLY.  ALL SERVICES ARE NOT AVAILABLE
EVERYWHERE, PARTICULARLY IN REMOTE OR ENCLOSED AREAS, OR AT ALL TIMES.  All
Services are not available on all rental vehicles.  OnStar acts as a link to
existing emergency and other service providers.  OnStar cannot promise that any
service providers will respond in a timely manner or at all.  If the OnStar
advisor does not hear a request for assistance from the vehicle occupants, the
advisor will not contact emergency service providers.  Services are limited and
neither OnStar nor the rental company is liable for conditions or services
outside their control.
 
 
Any information (e.g. navigation assistance) provided through the Services is on
an “as is” basis and OnStar, its service providers and the rental company shall
not be liable to me or any user of the Services in connection with the use of
such information.  I agree to release and hold the rental company and the OnStar
service providers harmless for any OnStar system failures.  I also agree to
limit claims against OnStar for damages for any losses under any theory to the
pro rata portion of my fees for use of the rental vehicle for one day.
 
 


--------------------------------------------------------------------------------


 
Release and Settlment Date for True Up and Interest
 


Month/YR
Payment Register Transmission Date
Bank Account Settlement Date
 
JAN 08
Fri 1/4/08
Thu 1/10/08
 
FEB 08
Tue 2/5/08
Mon 2/11/08
 
MAR 08
Thu 3/6/08
Tue 3/11/08
 
APR 08
Fri 4/4/08
Wed 4/9/08
 
MAY 08
Tue 5/6/08
Fri 5/9/08
 
JUN 08
Thu 6/5/08
Tue 6/10/08
 
JUL 08
Tue 7/15/08
Mon 7/21/08
 
AUG 08
Tue 8/5/08
Mon 8/11/08
 
SEP 08
Fri 9/5/08
Wed 9/10/08
 
OCT 08
Fri 10/3/08
Thu 10/9/08
 
NOV 08
Fri 11/7/08
Wed 11/12/08
 
DEC 08
Thu 12/4/08
Tue 12/9/08
                 
July payments for June activity will not occur until after the GM shutdown per
program guideline documents
 




--------------------------------------------------------------------------------




Release and Settlment Date for True Up and Interest

Month
IN Release on E091
Finalize in IN Cycle
A/R processes
Gepara Receives & AR Approves
Settlement Date
DEC 06
Mon 12/4/06
Tue 12/5/06
Tue 12/5/06
Wed 12/6/06
Mon 12/11/06
JAN 07
Thu 1/4/07
Fri 1/5/07
Sat 1/6/07
Mon 1/8/07
Wed 1/10/07
FEB 07
Mon 2/5/07
Tue 2/6/07
Tue 2/6/07
Wed 2/7/07
Fri 2/9/07
MAR 07
Mon 3/5/07
Tue 3/6/07
Tue 3/6/07
Wed 3/7/07
Fri 3/9/07
APR 07
Wed 4/4/07
Thu 4/5/07
Thu 4/5/07
Fri 4/6/07
Tue 4/10/07
MAY 97
Thu 5/3/07
Fri 5/4/07
Sat 5/5/07
Mon 5/7/07
Wed 5/9/07
JUN 07
Mon 6/4/07
Tue 6/5/07
Tue 6/5/07
Wed 6/6/07
Mon 6/11/07
JUL 07
Mon 7/16/07
Tue 7/17/07
Tue 7/17/07
Wed 7/18/07
Mon 7/23/07
AUG 07
Thu 8/2/07
Fri 8/3/07
Sat 8/4/07
Mon 8/6/07
Thu 8/9/07
SEP 07
Thu 9/6/07
Fri 9/7/07
Sat 9/8/07
Mon 9/10/07
Wed 9/12/07
OCT 07
Wed 10/3/07
Thu 10/4/07
Thu 10/4/07
Fri 10/5/07
Tue 10/9/07
NOV 07
Mon 11/5/07
Tue 11/6/07
Tue 11/6/07
Wed 11/7/07
Fri 11/09/07
DEC 07
Wed 12/5/07
Thu 12/6/07
Thu 12/6/07
Fri 12/7/07
Tue 12/11/07
                                   
True Up, Interest & debit adjustments must finalize only once a month and cannot
finalize in Incentives on Wednesday or Saturday,
otherwise they will receive the wrong Settlement date.
     
Daily rental activity that finalizes on Saturday (program 1 & credit
adjustments) receives the next Friday as the settlement date
Daily rental activity (+90) that finalizes on Wednesday receives the next Monday
as the settlement date.
             
July payments for June activity will not occur until after the GM shutdown per
program guideline documents
 


--------------------------------------------------------------------------------


